 

Exhibit 10.37

EXECUTION COPY

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

PURCHASE AND SALE AGREEMENT

dated as of February 2, 2017

between

PORTOLA PHARMACEUTICALS, INC.,

AS SELLER,

AND

THE ENTITIES MANAGED BY
HEALTHCARE ROYALTY MANAGEMENT, LLC IDENTIFIED HEREIN,

COLLECTIVELY AS PURCHASER

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION

1

 

 

 

 

 

Section 1.1

Defined Terms

1

 

 

 

 

 

Section 1.2

Rules of Construction

14

 

 

 

 

ARTICLE II

PURCHASE AND SALE OF THE PURCHASED RECEIVABLES

15

 

 

 

 

 

Section 2.1

Purchase and Sale

15

 

 

 

 

 

Section 2.2

Purchase Amount

16

 

 

 

 

 

Section 2.3

No Assumed Obligations

16

 

 

 

 

 

Section 2.4

Excluded Assets

16

 

 

 

 

ARTICLE III

PAYMENTS FOR PURCHASED RECEIVABLES

16

 

 

 

 

 

Section 3.1

Payments on Account of the Purchased Receivables

16

 

 

 

 

 

Section 3.2

Payment Accounts

17

 

 

 

 

 

Section 3.3

Payment Mechanics and Disbursement Account Management

18

 

 

 

 

 

Section 3.4

Mode of Payment/Currency Exchange

20

 

 

 

 

 

Section 3.5

Included Product Payment Reports and Records Retention

20

 

 

 

 

 

Section 3.6

Audits

20

 

 

 

 

 

Section 3.7

Transaction Expenses

21

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER

21

 

 

 

 

 

Section 4.1

Organization

21

 

 

 

 

 

Section 4.2

No Conflicts

22

 

 

 

 

 

Section 4.3

Authorization

22

 

 

 

 

 

Section 4.4

Ownership

22

 

 

 

 

 

Section 4.5

Governmental and Third Party Authorizations

23

 

 

 

 

 

Section 4.6

No Litigation

23

 

 

 

 

 

Section 4.7

Solvency

23

 

 

 

 

 

Section 4.8

Tax Matters

24

 

 

 

 

 

Section 4.9

No Brokers’ Fees

24

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Table of Contents
(cont’d)

 

 

 

 

Page

 

 

 

 

 

Section 4.10

Compliance with Laws

24

 

 

 

 

 

Section 4.11

Intellectual Property Matters

24

 

 

 

 

 

Section 4.12

Margin Stock

25

 

 

 

 

 

Section 4.13

Regulatory Compliance

25

 

 

 

 

 

Section 4.14

Material Contracts

26

 

 

 

 

 

Section 4.15

Bankruptcy

26

 

 

 

 

 

Section 4.16

Office Locations; Names

27

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

27

 

 

 

 

 

Section 5.1

Organization

27

 

 

 

 

 

Section 5.2

No Conflicts

27

 

 

 

 

 

Section 5.3

Authorization

27

 

 

 

 

 

Section 5.4

Governmental and Third Party Authorizations

28

 

 

 

 

 

Section 5.5

No Litigation

28

 

 

 

 

 

Section 5.6

Access to Information

28

 

 

 

 

 

Section 5.7

No Brokers’ Fees

28

 

 

 

 

 

Section 5.8

Funds Available

28

 

 

 

 

ARTICLE VI

COVENANTS

29

 

 

 

 

 

Section 6.1

True Sale

29

 

 

 

 

 

Section 6.2

Precautionary Security Interest in Purchased Receivables

29

 

 

 

 

 

Section 6.3

Update Meetings

30

 

 

 

 

 

Section 6.4

Notices

31

 

 

 

 

 

Section 6.5

Public Announcement

32

 

 

 

 

 

Section 6.6

Further Assurances

32

 

 

 

 

 

Section 6.7

Patent Rights

34

 

 

 

 

 

Section 6.8

Tax Matters

34

 

 

 

 

 

Section 6.9

Existence

35

 

ii

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

Table of Contents
(cont’d)

 

 

 

 

Page

 

 

 

 

 

Section 6.10

Commercialization of the Included Product

35

 

 

 

 

 

Section 6.11

Material Contracts

35

 

 

 

 

 

Section 6.12

Adverse Effect

36

 

 

 

 

ARTICLE VII

THE CLOSING

36

 

 

 

 

 

Section 7.1

Closing

36

 

 

 

 

 

Section 7.2

Conditions to Subsequent Closing

36

 

 

 

 

 

Section 7.3

Closing Deliverables of the Seller

37

 

 

 

 

 

Section 7.4

Closing Deliverables of the Purchaser

38

 

 

 

 

ARTICLE VIII

CONFIDENTIALITY

38

 

 

 

 

 

Section 8.1

Confidentiality; Permitted Use

38

 

 

 

 

 

Section 8.2

Exceptions

38

 

 

 

 

 

Section 8.3

Permitted Disclosures

39

 

 

 

 

 

Section 8.4

Return of Confidential Information

39

 

 

 

 

ARTICLE IX

INDEMNIFICATION

40

 

 

 

 

 

Section 9.1

Indemnification by the Seller

40

 

 

 

 

 

Section 9.2

Indemnification by the Purchaser

40

 

 

 

 

 

Section 9.3

Procedures

41

 

 

 

 

 

Section 9.4

Other Claims

42

 

 

 

 

 

Section 9.5

Exclusive Remedy

42

 

 

 

 

 

Section 9.6

Limitations

43

 

 

 

 

ARTICLE X

MISCELLANEOUS

43

 

 

 

 

 

Section 10.1

Survival

43

 

 

 

 

 

Section 10.2

Specific Performance

43

 

 

 

 

 

Section 10.3

Notices

44

 

 

 

 

 

Section 10.4

Successors and Assigns

45

 

 

 

 

 

Section 10.5

Independent Nature of Relationship

46

 

iii

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

Table of Contents
(cont’d)

 

 

 

 

Page

 

 

 

 

 

Section 10.6

Entire Agreement

46

 

 

 

 

 

Section 10.7

Governing Law

46

 

 

 

 

 

Section 10.8

Waiver of Jury Trial

46

 

 

 

 

 

Section 10.9

Severability

47

 

 

 

 

 

Section 10.10

Counterparts

47

 

 

 

 

 

Section 10.11

Amendments; No Waivers

47

 

 

 

 

 

Section 10.12

No Third Party Rights

48

 

 

 

 

 

Section 10.13

Table of Contents and Headings

48

 

Schedule 1.1

Knowledge Persons

Schedule 4.11

Patent Rights

Schedule 4.14(a)

Material Contracts

Exhibit A

Form of Bill of Sale

Exhibit B

Form of Press Release

Exhibit C

Basic Intercreditor Terms

Exhibit D

Second Closing Condition

Annex I

Purchaser Entities

 

 

 

 

iv

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of February 2, 2017
is between Portola Pharmaceuticals, Inc., a Delaware corporation (the “Seller”),
and the entities managed by HealthCare Royalty Management, LLC set forth on
Annex I (collectively, the “Purchaser”).  Each of Seller and Purchaser are
referred to in this Agreement as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Seller is developing the product andexanet alfa for the purposes of
sale in the Territory (including in the United States under the trademark
AndexXa™) for use in reversing anticoagulation caused by Factor Xa inhibitors;
and

WHEREAS, the Seller desires to sell, assign, transfer, convey and grant to the
Purchaser, and the Purchaser desires to purchase, acquire and accept from the
Seller, the Purchased Receivables described herein, upon and subject to the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

Article I
DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1Defined Terms.  The following terms, as used herein, shall have the
following respective meanings:

“Additional Collateral” means all of Seller’s right, title and interest in, to
and under, the following property, whether now owned or hereafter acquired:

(a)the Collection Account and the Disbursement Account;

(b)all rights (contractual and otherwise and whether constituting accounts,
contract rights, financial assets, cash, investment property or general
intangibles) arising under, connected with or in any way related to the
Collection Account and the Disbursement Account; and

(c)all proceeds resulting from the assets described in the foregoing clauses (a)
and (b).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power

 

1

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

to direct or cause the direction of the management and policies of such Person,
whether through the ownership of securities entitled to elect the board of
directors or management board, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative to the foregoing.  

“Annual Net Sales” means, with respect to any Calendar Year, the aggregate
amount of worldwide Net Sales in the Territory for that Calendar Year.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

“Applicable Tiered Percentage” means the percentage based on the applicable
portion of Annual Net Sales and the Purchase Amount, as set forth in the chart
below, and calculated as follows: (a) with respect to a Purchase Amount pursuant
to Section 2.2(a) only, the percentage set forth in the applicable row of column
1, or (b) with respect to a Purchase Amount pursuant to both Section 2.2(a) and
Section 2.2(b), the sum of (i) the percentage set forth in the applicable row of
column 1, plus (ii) the percentage set forth in the applicable row of column 2:

 

Royalty Tiers based on Annual Net Sales

1. If the Purchase Amount is Pursuant to Section 2.2(a) Only

2. If the Purchase Amount is Pursuant to Section 2.2(b), Add to Column 1:

 

 

 

A. Portion of Annual Net Sales less than or equal to $150,000,000

 

2.0%

5.85%

B. Portion of Annual Net Sales exceeding $150,000,000 and less than or equal to
$[*]

 

2.0%

[*]%

C. Portion of Annual Net Sales in excess of $[*]

 

2.0%

1.58%

provided that as illustrated in the financial analysis separately provided and
agreed to by the Parties, (a) if the Approval Condition has not been satisfied
before [*] then each of the percentages set forth in the applicable rows of
column 1 shall be increased by [*]% for each Calendar Quarter, starting with
[*], until [*] and, in addition, (b) if the Manufacturing Approval Condition has
not been satisfied before October 1, 2018, then each of the percentages set
forth in the applicable row of column 1 shall be increased by [*]% for each
Calendar Quarter starting with [*], until [*].

“Approval Conditions” means either (a) the satisfaction of the condition set
forth on Exhibit D, or (b) the receipt from the EMA of Marketing Authorization
for the Included Product.

 

2

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) such Person shall generally not, shall be unable to, or an admission
in writing by such Person of its inability to, pay its debts as they come due or
a general assignment by such Person for the benefit of creditors; (b) the filing
of any petition or answer by such Person seeking to adjudicate itself as
bankrupt or insolvent, or seeking for itself any liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of
such Person or its debts under any Applicable Law relating to bankruptcy,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar Applicable Law now or hereafter in effect, or
seeking, consenting to or acquiescing in the entry of an order for relief in any
case under any such Applicable Law, or the appointment of or taking possession
by a receiver, trustee, custodian, liquidator, examiner, assignee, sequestrator
or other similar official for such Person or for any substantial part of its
property; (c) corporate or other entity action taken by such Person to authorize
any of the actions set forth in clause (a) or clause (b) above; or (d) without
the consent or acquiescence of such Person, the commencement of an action
seeking entry of an order for relief or approval of a petition for relief or
reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other similar relief
under any present or future bankruptcy, insolvency or similar Applicable Law, or
the filing of any such petition against such Person, or, without the consent or
acquiescence of such Person, the commencement of an action seeking entry of an
order appointing a trustee, custodian, receiver or liquidator of such Person or
of all or any substantial part of the property of such Person, in each case
where such petition or order shall remain unstayed or shall not have been stayed
or dismissed within 90 days from entry thereof.

“Bill of Sale” means that certain bill of sale dated as of the Closing Date
executed by the Seller and the Purchaser substantially in the form of Exhibit A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

“Calendar Quarter” means, for the first calendar quarter, the period beginning
on the Closing Date and ending on the last day of the calendar quarter in which
the Closing Date falls, and thereafter each successive period of three (3)
consecutive calendar months ending on March 31, June 30, September 30 or
December 31.  

“Calendar Year” means (a) for the first such Calendar Year the period beginning
on First Commercial Sale of the Included Product and ending on December 31 of
the year in which such First Commercial Sale occurs, (b) for each year of the
Term thereafter, each successive period beginning on January 1 and ending twelve
(12) consecutive calendar months later on December 31, and (c) for the last year
of the Term, the period beginning on January 1 of the year in which this
Agreement expires or terminates and ending on the effective date of expiration
or termination of this Agreement.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s

 

3

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

capital, whether now outstanding or issued after the Closing Date, including
common shares, ordinary shares, preferred shares, membership interests or share
capital in a limited liability company or other Person, limited or general
partnership interests in a partnership, beneficial interests in trusts or any
other equivalent of such ownership interest or any options, warrants and other
rights to acquire such shares or interests, including rights to allocations and
distributions, dividends, redemption payments and liquidation payments.

“CDA” means the Confidentiality Agreement dated as of [*] by and between
HealthCare Royalty Management, LLC and the Seller.

“Closing” has the meaning set forth in Section 7.1.

“Closing Date” means the Initial Closing Date or Subsequent Closing Date, as
applicable.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

“Collateral” means the Additional Collateral and, in the event of a
Recharacterization, the Purchased Receivables and the proceeds thereof.

“Collection Account” means the deposit account established and maintained at any
Depositary Bank solely for the purpose of receiving remittance of proceeds of
accounts and royalty receivables of the Seller arising from sales of the
Included Product and disbursement thereof as provided herein, and any successor
Collection Account entered into in accordance with Section 3.2(c).

“Combination Product” means an Included Product that is comprised of or contains
the Compound in addition to one or more additional active ingredients (whether
co-formulated or co-packaged) that are neither the Compound nor generic or other
non-proprietary compositions of matter.  Pharmaceutical dosage form vehicles,
adjuvants and excipients shall be deemed not to be “active ingredients”.

“Commercialization” means, on a country-by-country basis,  any and all
activities with respect to the manufacture, distribution, marketing, detailing,
promotion, selling and securing of reimbursement of the Included Product in a
country after Marketing Authorization for the Included Product in that country
has been obtained, which shall include, as applicable, post-marketing approval
studies, post-launch marketing, promoting, detailing, marketing research,
distributing, customer service, selling the Included Product, importing,
exporting or transporting the Included Product for sale, and regulatory
compliance with respect to the foregoing.  When used as a verb, “Commercialize”
means to engage in Commercialization.

“Commercially Reasonable and Diligent Efforts” means, with respect to the
efforts to be expended with respect to any Included Product in any country or
regulatory jurisdiction, such efforts and resources normally used by a
reasonably prudent company of a size and product portfolio comparable to Seller
and its Subsidiaries in the biopharmaceutical industry, taken as a

 

4

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

whole, in such applicable country or jurisdiction, with respect to a
pharmaceutical product for which the same regulatory approval is held as that of
the Included Product, which pharmaceutical product is owned or licensed in the
same manner as such Included Product, which pharmaceutical product is at a
similar stage in its product life and of similar market and profit potential as
such Included Product, taking into account efficacy, safety, approved labeling,
the competitiveness of alternative products in such country or jurisdiction,
pricing/reimbursement for the pharmaceutical product in such country or
jurisdiction relative to other countries and jurisdictions, the intellectual
property and regulatory protection of the pharmaceutical product in such country
or jurisdiction, the regulatory structure in such country or jurisdiction and
the profitability of the pharmaceutical product in such country or jurisdiction,
all as measured by the facts and circumstances in existence at the time such
efforts are due.

“Competitor” means any person engaged in the development, sale or marketing of a
product that is [*].

“Compound” means andexanet alfa, a modified human fXa protein [*].

“Confidential Information” means any and all technical and non-technical
non-public information provided by either Party to the other (including, without
limitation, the reports provided pursuant to Section 3.5 and any notices or
other information provided pursuant to Section 6.4), either directly or
indirectly, whether in graphic, written, electronic or oral form, and marked or
identified at the time of disclosure as confidential, or which by its context
would reasonably be deemed to be confidential, including without limitation
information relating to a Party’s technology, products and services, and any
business, financial or customer information relating to a Party.  The existence
and terms of this Agreement shall be deemed the Confidential Information of both
Parties.  For clarity, this Agreement shall supersede the CDA and the CDA shall
cease to be of any force and effect following the execution of this Agreement;
provided, however, that all information falling within the definition of
“Confidential Information” set forth in the CDA shall also be deemed
Confidential Information disclosed pursuant to this Agreement, and the use and
disclosure of such Confidential Information following the date of this Agreement
shall be subject to the provisions of Article VIII.

“Deposit Agreement” means the deposit account control agreement entered into by
the Depositary Bank, the Purchaser Representative and the Seller (and any
Permitted Debt Creditors, if applicable), which shall be in form and substance
reasonably acceptable to the Purchaser Representative and the Seller, as
amended, supplemented or otherwise modified from time to time and any
replacements thereof.

“Depositary Bank” means [*] or such other bank or financial institution approved
by each of the Purchaser and Seller, including any successor Depositary Bank
appointed pursuant to Section 3.2(c).

“Disbursement Account” means the deposit account established and maintained at
any Depositary Bank into which funds from the Collection Account are swept in
accordance with

 

5

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

instructions provided by the Seller and approved by the Purchaser, and any
successor Disbursement Account entered into in accordance with Section 3.2(c).

“Disputes” has the meaning set forth in Section 4.11(e).

“Dollar” or the sign “$” means United States dollars.

“EMA” means the European Medicines Agency or any successor agency or authority
thereto.

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3.

“Exploit” shall mean, with respect to any Included Product, the development,
process of seeking regulatory approval, manufacture, use, sale, offer for sale
(including marketing and promotion), importation, distribution or other
Commercialization; and “Exploitation” shall have the correlative meaning.

“FDA” means the U.S. Food and Drug Administration or any successor agency or
authority thereto.

“First Commercial Sale” means, with respect to the Included Product in the
Territory, the first arm’s-length sale, transfer or disposition for value to a
Third Party of the Included Product in any country in the Territory after
Marketing Authorization for the Included Product has been obtained in such
country; provided, that, the following shall not constitute a First Commercial
Sale: (a) any sale to an Affiliate or Licensee unless the Affiliate or Licensee
is the ultimate end user of the Included Product or (b) any use of the Included
Product in clinical trials, pre-clinical studies or other research or
development activities, or disposal or transfer of the Included Product for a
bona fide charitable purpose.

“GAAP” means generally accepted accounting principles in effect as the standard
financial accounting guidelines in the United States from time to time
(consistently applied and on a basis consistent with the accounting policies,
practices, procedures, valuation methods and principles used in preparing the
Seller’s financial statements), and any successor thereto.  For clarity, to the
extent a transition in generally accepted accounting principles would
substantively change the recognition of revenue with respect to Net Sales (as
currently defined) and its calculation as set forth this Agreement, then the
Parties shall meet and discuss in good faith an adjustment payment and amendment
to the definitions hereunder to address the changes in accounting principles
affecting the calculation of the Purchased Receivables.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any jurisdiction.

 

6

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

“Government Receivable” means Medicare, Medicaid and other accounts receivables
under which any Governmental Authority of or within the United States is the
account debtor and Applicable Law requires title to such accounts receivables to
remain with the Seller.

“Included Product” means any pharmaceutical or biological composition containing
the Compound, including the product currently trademarked in the United States
as AndexXa™.  For clarity, references in this Agreement to “an” Included Product
or to “the” Included Product refer to any Included Product.

“Included Product Payment Amount” means, for each Calendar Quarter, an amount
equal to the Applicable Tiered Percentage multiplied by the Quarterly Net Sales
for such Calendar Quarter.  [*]  Notwithstanding the foregoing, on a
country-by-country basis, if, in any given Calendar Quarter, (a) there is no
Valid Claim in such country (a “Non-Patent Right Country”) where Net Sales are
being made by a Licensee (and not by Portola or any Affiliate), and (b) the
Licensee Net Sales Percentage applicable to the Quarterly Net Sales of the
Included Product in such Non-Patent Right Country is less than the Applicable
Tiered Percentage on Quarterly Net Sales in countries in which a Valid Claim
exists, then the Included Product Payment Amount payable on Quarterly Net Sales
for such Non-Patent Right Country shall be an amount equal to the Licensee Net
Sales Percentage multiplied by the Quarterly Net Sales in such Non-Patent Right
Country, solely during such Calendar Quarters in which the foregoing subsection
(b) applies. [*]

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money, (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (c) any obligation of such Person
to pay the deferred purchase price of property or services (except (i) trade
accounts payable that arise in the ordinary course of business, (ii) payroll
liabilities and deferred compensation, and (iii) any purchase price adjustment,
royalty, earnout, milestone payments, contingent payment or deferred payment of
a similar nature incurred in connection with any license, lease, contract
research and clinic trial arrangements or acquisition), (d) any obligation of
such Person as lessee under a capital lease (under GAAP as in effect on the date
hereof), (e) any obligation of such Person to purchase securities or other
property that arises out of or in connection with the sale of the same or
substantially similar securities or property, (f) any non-contingent obligation
of such Person to reimburse any other Person in respect of amounts paid under a
letter of credit or other guaranty issued by such other Person, (g) any
Indebtedness of others secured by a Lien on any asset of such Person and (i) any
Indebtedness of others guaranteed by such Person; provided that intercompany
loans among the Seller and its Affiliates shall not constitute Indebtedness.

“Initial Closing Date” has the meaning set forth in Section 7.1.

“Instruction to Payors” means the written instruction delivered in accordance
with Section 3.2(a) to Licensees and other account debtors in respect of sales
and other dispositions of the Included Product.

“Key Commercial Contract” has the meaning set forth in Section 6.11.

 

7

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

“Key Commercial Contract Counterparty” shall mean a counterparty to any Key
Commercial Contract.

“Knowledge” means, with respect to the Seller, (a) for purposes of Article IV,
the knowledge, after due inquiry, as of the date of this Agreement, of any of
the officers of the Seller identified on Schedule 1.1, and (b) for all other
purposes of this Agreement, the knowledge, after due inquiry, as of a specified
time, of any of the officers of the Seller identified on Schedule 1.1 or any
successor to any such officer holding the same or substantially similar officer
position at such time.

“Licensee” means, with respect to the Included Product, a Third Party to whom
the Seller or any Affiliate of the Seller has granted a license or sublicense
(or any Third Party to whom any such Third Party has granted a license or
sublicense) to develop, have developed, make, have made, seek Regulatory
Approvals for, distribute, use, have used, import, sell, offer to sell, have
sold or otherwise Commercialize such Included Product.  As used in this
Agreement “Licensee” includes any Third Party to whom the Seller or any
Affiliate of the Seller has granted the right (or any Third Party to whom any
such Third Party has granted the right) to distribute the Included Product
provided that the applicable Third Party that has been granted such right has
the right to conduct, or the responsibility for, active sales force promotion of
such Included Product anywhere within its distribution territory.

“Licensee Net Sales Percentage” means, with respect to a given Licensee, the
portion (expressed as a percentage) of Net Sales of Included Product by such
Licensee (or its Affiliates or sublicensees) payable to Seller or its Affiliates
by Licensee by way of royalty payments under the terms of the license or
sublicense granting rights in the Included Product to such Licensee.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse.

“Loss” means any loss, assessment, award, cause of action, claim, charge, cost,
expense (including reasonable expenses of investigation and reasonable
attorneys’ fees), fine, judgment, liability, obligation or penalty; provided,
however that Loss shall not include any lost profits or revenue or
consequential, punitive, special or incidental damages except (a) the amount of
any Purchased Receivables that are not received by Purchaser due to failure by
any Third Party to make payment thereof (other than resulting from any matter
described in Section 9.1 (a), (b), (c) or (d)) and (b) any lost profits or
revenue or consequential, punitive, special or incidental damages awarded or
payable by Purchaser to a Third Party in connection with a claim or action for
which Seller is required to indemnify Purchaser pursuant to Section 9.1.

“Manufacturing Approval Condition” means FDA approval of the Included Product
developed pursuant to the agreement identified as number 2 on Schedule 4.14(a).

 

8

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

“Marketing Authorization” means, with respect to the Included Product, the
Regulatory Approval required by Applicable Law to sell the Included Product in a
country or region, including, to the extent required by Applicable Law for the
sale of the Included Product, all pricing approvals and government reimbursement
approvals.

“Material Adverse Effect” means any event, circumstance or change that would
result, individually or in the aggregate, in a material adverse effect, in any
respect, on [*].

“Material Contract” has the meaning set forth in Section 4.14(a).

“Material Contract Counterparty” shall mean a counterparty to any Material
Contract.

“Net Sales” means, with respect to the Included Product the gross amount billed
or invoiced or otherwise recognized as revenue by the Seller in accordance with
GAAP in respect of sales or other dispositions of the Included Product in the
Territory by the Seller, its Affiliates or Licensees (or any permitted assignee
or transferee hereunder) (but not including sales to an Affiliate or Licensee
unless the Affiliate or Licensee is the ultimate end user of the Included
Product), less the following deductions to the extent included in the gross
amount billed or invoiced in respect of sales or other dispositions of the
Included Product or otherwise recognized as revenue by the Seller in accordance
with GAAP:  (a) credits or allowances actually granted for damaged products,
returns or rejections of Included Products, or for retroactive price reductions
and billing errors; (b) normal and customary trade and quantity discounts,
allowances and credits (including chargebacks); (c) excise taxes, sales taxes,
duties, VAT taxes and other taxes to the extent imposed upon and paid directly
with respect to the sales price, and a pro rata portion of pharmaceutical excise
taxes imposed on sales of pharmaceutical products as a whole and not specific to
Included Products (such as those imposed by the U.S. Patient Protection and
Affordable Care Act of 2010, Pub. L. No. 111-148, as amended) (and excluding in
each case national or local taxes based on income); (d) freight, postage,
shipping and shipping insurance expense and other transportation charges
directly related to the distribution of the Included Product; (e) distribution
services agreement fees and other similar amounts allowed or paid to Third Party
distributors, including specialty distributors of the Included Product;
(f) rebates made with respect to sales paid for by any Governmental Authority,
their agencies and purchasers and reimbursers, managed health care
organizations, or to trade customers; (g) the portion of administrative fees
paid during the relevant time period to group purchasing organizations or
pharmaceutical benefit managers relating to the Included Product; (h) any
invoiced amounts that are not collected by the Seller, its Affiliates or
Licensees, including bad debts; and (i) any customary or similar payments to the
foregoing (a) – (h) that apply to the sale or disposition of pharmaceutical
products.  

In the event that the Included Product is sold as part of a Combination Product,
then Net Sales for such Combination Product, for the purposes of determining the
applicable Included Product Payment Amounts and Purchased Receivables,
respectively, to be paid, shall be calculated by multiplying the Net Sales of
the Combination Product by the fraction:  A divided by (A+B), in which A is the
average selling price of the Included Product sold in substantial quantities
comprising the Compound as the sole therapeutically active ingredient in the

 

9

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

applicable country, and B is the average selling price of any product that is
sold separately in substantial quantities comprising the other therapeutically
active ingredients in such country, in each case during the accounting period in
which the sales of the Combination Product were made, or if no sales of such
Included Product or product comprising the other therapeutically active
ingredients occurred during such period, then such average selling prices as
sold during the most recent accounting period in which such sales did occur in
such country.    

If the Included Product contained in such Combination Product is not sold
separately in finished form in such country, the Seller and the Purchaser shall
determine Net Sales for such Included Product by mutual agreement based on the
relative contribution of such Included Product and each such other active
ingredient in such Combination Product in accordance with the above formula, and
shall take into account in good faith any applicable allocations and
calculations that may have been made for the same period in other countries.

“Patent” means any pending (including pursuant to a patent application) or
issued patent or continuation, continuation in part, division, extension or
reissue thereof, in any country in the world.

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Patents.

“Patent Rights” means any Patents that are owned or controlled by the Seller
that claim or cover the Included Product.

“Payment Term” means the time period commencing on the date of the First
Commercial Sale of the Included Product anywhere in any country in the Territory
and expiring on the date upon which the Purchaser has received cash payments in
respect of the Purchased Receivables totaling, in the aggregate, one hundred
ninety-five percent (195%) of the Purchase Amount, or to the extent that
Purchaser’s rights with respect to the Subsequent Closing are terminated
pursuant to Section 7.2(b), [*].  

“Permitted Debt” means all Indebtedness and other obligations in respect of: (a)
any Permitted Debt Facility, (b) any interest rate, foreign exchange or other
commodity swap or hedge instruments, (c) any agreement relating to, treasury,
depositary and cash management services (including, for the avoidance of doubt,
credit cards, merchant cards, purchase cards and debit cards) or automated
clearinghouse transfer of funds, (d) any letters of credit, banker’s acceptances
or similar credit transaction and (e) all obligations of other Persons of the
type referred to in clauses (a), (b), (c) or (d) for the payment of which the
Seller or any of its Subsidiaries is responsible or liable as a guarantor or
surety.

“Permitted Debt Facility” means one or more indentures, debt facilities or
commercial paper facilities, providing for the issuance of notes, revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables), letters of credit, banker’s acceptances
and/or

 

10

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

similar instruments, in each case, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time.

“Permitted Debt Creditors” means the lenders, and any administrative agent,
collateral agent, security agent or similar agent under any Permitted Debt
Facility.

“Permitted Liens” means:

(a)Liens created in favor of the Purchaser pursuant to this Agreement;

(b)Liens incurred by the Purchaser;

(c)inchoate Liens for taxes not yet delinquent or Liens for taxes which are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP;

(d)Liens in respect of property of the Seller imposed by Applicable Law which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, distributors’,
wholesalers’, materialmen’s and mechanics’ liens and other similar Liens arising
in the ordinary course of business and secure payment obligations not yet
delinquent and which are not in the aggregate in an amount materially in
relation to the value of the Purchased Receivables;

(e)banker’s liens for collection or rights of set off or similar rights and
remedies as to deposit accounts or other funds maintained with depositary
institutions; provided that such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Seller in excess of those
required by applicable banking regulations; and

(f)Liens to secure Permitted Debt.  

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Purchase Amount” has the meaning set forth in Section 2.2.

“Purchased Receivables” means all of the Seller’s rights, title and interest in
and to, free and clear of any and all Liens, that portion of account and royalty
receivables arising out of sales of the Included Product in the United States in
an amount equal to the Included Product Payment Amount for each Calendar Quarter
during the Payment Term.

“Purchaser” has the meaning set forth in the preamble.

 

11

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

“Purchaser Representative” means HealthCare Royalty Management, LLC, as
collateral agent for the Purchasers.

“Purchaser Account” means such account or accounts as designated by the
Purchaser to the Seller in writing from time to time into which the funds held
in the Disbursement Account that are owned by the Purchaser pursuant to this
Agreement are transferred in accordance with the terms of this Agreement.  

“Purchaser Indemnified Party” has the meaning set forth in Section 9.1.

“Purpose” has the meaning set forth in Section 8.1.

“Quarterly Net Sales” means, with respect to any Calendar Quarter, the aggregate
amount of Net Sales in the Territory for that Calendar Quarter.

“Quarterly Payment Date” means each [*] following the end of the first Calendar
Quarter after First Commercial Sale (provided if any such date is not a Business
Day, the Quarterly Payment Date shall be the next succeeding Business Day).

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Included Product may be marketed, sold and distributed in a jurisdiction,
issued by the appropriate Regulatory Agency.

“Recharacterization” has the meaning set forth in Section 6.2.

“Recipient” has the meaning set forth in Section 8.1.

“ROW” means all the countries in the world outside of the United States.

“ROW First Sale Date” has the meaning set forth in Section 3.3(c).

“ROW Fraction” has the meaning set forth in Section 3.3(c).

“ROW Net Sales” has the meaning set forth in Section 3.3(c).

“SEC” means the Securities and Exchange Commission or any successor agency or
authority thereto.

“Seller” has the meaning set forth in the preamble.

 

12

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

“Seller Account” means such account as designated by the Seller to the Purchaser
in writing from time to time into which the funds held in the Disbursement
Account that are owned by the Seller (which shall not include Purchased
Receivables) pursuant to this Agreement are transferred in accordance with the
terms of this Agreement.

“Seller Indemnified Party” has the meaning set forth in Section 9.2.

“Servicer” means Integrated Commercialization Solutions, Inc. or such other
supply chain logistical and financial services provider engaged by the Seller
and reasonably acceptable to the Purchaser.

“Set-off” means any set-off, off-set, reduction or similar deduction.

“Shortfall Amount” has the meaning set forth in Section 3.3(e)(ii).

“Subsequent Closing Date” has the meaning set forth in Section 7.1.

“Subsidiary” means with respect to any Person (a) any entity as to which such
Person directly or indirectly owns, controls or holds with power to vote fifty
percent (50%) or more of the outstanding voting securities of such entity or (b)
any entity as to which fifty percent (50%) or more of its outstanding voting
securities are directly or indirectly owned, controlled or held by such Person
with power to vote such securities.  As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of securities entitled to elect the board of directors or
management board, by contract or otherwise.  [*]

“Sweep Period” has the meaning set forth in Section 3.3(b).

“Sweep Percentage” has the meaning set forth in Section 3.3(b) or 3.3(c), as
applicable.

“Territory” means worldwide.

“Third Party” means any Person other than (a) the Seller, (b) the Purchaser or
(c) an Affiliate of either the Seller or the Purchaser (as applicable).

“Third Party Claim” means any claim, action, suit or proceeding by a Third
Party, excluding any lender, officer, directors, employee or agent or other
representative of a Party, including any investigation by any Government
Authority.

“Transaction Documents” means this Agreement, the Deposit Agreement, the Bill of
Sale and each Instruction to Payors.

“UCC” means the Uniform Commercial Code as in effect from time to time in New
York; provided, that, if, with respect to any financing statement or by reason
of any provisions of Applicable Law, the perfection or the effect of perfection
or non-perfection of the back-up security interest or any portion thereof
granted pursuant to Section 6.2 is governed by the

 

13

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
this Agreement and any financing statement relating to such perfection or effect
of perfection or non-perfection.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory and possession thereof and the District of Columbia.

“U.S. Net Sales Revenue” has the meaning set forth in Section 3.3(a).

“Valid Claim” means, solely with respect to Patents that claim or cover the
manufacture, use, sale, offer for sale or import of the Included Product: (a) an
issued claim of any issued Patent owned or controlled by the Seller that has not
expired, or been revoked, cancelled, become abandoned or disclaimed, been
declared invalid and/or unenforceable by a Patent Office or a decision or
judgment of a court or other appropriate body of competent jurisdiction; and (b)
a claim included in a pending Patent application that is being prosecuted in
good faith and that has not been cancelled, withdrawn from consideration,
finally determined to be unallowable by the Patent Office or applicable
Governmental Authority (from which no appeal is or can be taken), or abandoned
or disclaimed; provided, however, that, if a claim of a Patent application has
been pending for more than [*] years, such claim will not constitute a Valid
Claim for the purposes of this Agreement unless and until a Patent issues with
such claim; provided, further, that, for purposes of the foregoing proviso, any
newly filed claim which claims essentially the same subject matter as any
earlier filed claim shall be considered pending for the same period of time as
such earlier filed claim has been pending.

Section 1.2 Rules of Construction.  Unless the context otherwise requires, in
this Agreement:

(a)An accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

(b)Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders.

(c)The definitions of terms shall apply equally to the singular and plural forms
of the terms defined.

(d)The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

 

14

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(e)Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein or in any of the
other Transaction Documents) and include any annexes, exhibits and schedules
attached thereto.

(f)References to any Applicable Law shall include such Applicable Law as from
time to time in effect, including any amendment, modification, codification,
replacement or reenactment thereof or any substitution therefor.

(g)References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities.

(h)The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

(i)The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof, and Article, Section and Exhibit references herein are
references to Articles and Sections of, and Exhibits to, this Agreement unless
otherwise specified.

(j)In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

(k)Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.

Article II
PURCHASE AND SALE OF THE PURCHASED RECEIVABLES

Section 2.1Purchase and Sale.   Subject to the terms and conditions of this
Agreement, on the Initial Closing Date, the Seller hereby sells, assigns,
transfers, conveys and grants to the Purchaser, and the Purchaser hereby
purchases, acquires and accepts from the Seller, all of the Seller’s rights,
title and interest in and to the Purchased Receivables, free and clear of any
and all Liens (other than Liens of type described in clauses (a) and (b) of the
definition of Permitted Liens).

 

15

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Section 2.2Purchase Amount.  In full consideration for the sale, contribution,
assignment, transfer, conveyance and granting of the Purchased Receivables, and
subject to the terms and conditions set forth herein, the Purchaser shall pay
(or cause to be paid) to the Seller, or the Seller’s designee, the following:

(a)on the Initial Closing Date, the sum of fifty million dollars ($50,000,000),
in immediately available funds by wire transfer to an account designated in
writing by the Seller to the Purchaser prior to the Initial Closing (the
“Purchase Amount”); and

(b)on the Subsequent Closing Date, the sum of one hundred million dollars
($100,000,000), and the term “Purchase Amount” shall thereafter be deemed
amended to include the funds paid on the Subsequent Closing Date (i.e., an
aggregate of one hundred fifty million dollars ($150,000,000)), less the amount
owed by the Seller pursuant to Section 3.7, in immediately available funds by
wire transfer to an account designated in writing by the Seller to the Purchaser
prior to the Subsequent Closing Date, except to the extent the Purchaser has
delivered notice of termination of its obligations pursuant to Section 7.2(a) or
the events set forth in Section 7.2(b) have occurred.

Section 2.3No Assumed Obligations.  Notwithstanding any provision in this
Agreement or any other writing to the contrary, the Purchaser is purchasing,
acquiring and accepting only the Purchased Receivables and is not assuming any
liability or obligation of the Seller or any of the Seller’s Affiliates of
whatever nature, whether presently in existence or arising or asserted
hereafter.  All such liabilities and obligations shall be retained by and remain
liabilities and obligations of the Seller or the Seller’s Affiliates, as the
case may be (the “Excluded Liabilities and Obligations”).

Section 2.4Excluded Assets.  The Purchaser does not, by purchase, acquisition or
acceptance of the rights, title or interest granted hereunder or otherwise
pursuant to any of the Transaction Documents, purchase, acquire or accept any
assets or contract rights of the Seller, or any other assets of the Seller,
other than the Purchased Receivables and, to the extent provided in the
Transaction Documents, the Seller’s interest in all amounts held in the
Collection Account or the Disbursement Account.  Subject to Section 6.10, the
Seller has sole authority and responsibility for the research, development,
Commercialization and Exploitation of Included Product.

Article III
payments for purchased receivables

Section 3.1Payments on Account of the Purchased Receivables.

(a)In consideration of the Purchaser paying the Purchase Amounts hereunder, and
subject to, and as provided in, Sections 3.1(b), 3.2 and 3.3, the Purchaser
shall be entitled to the Purchased Receivables.

(b)[*].

 

16

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(c)Upon the expiration or termination of the Payment Term, (i) the Seller shall
have no further obligations to the Purchaser with respect to the Purchased
Receivables that include Included Product in the Territory, and Purchaser will
not be entitled to any additional payments in respect of Purchased Receivables
and (ii) the Transaction Documents shall terminate.  Immediately upon
termination of this Agreement pursuant to this Section 3.1(c), (A) all Liens on
the Collateral granted to the Purchaser Representative pursuant to this
Agreement and the other Transaction Documents shall automatically be released,
without the delivery of any instrument or performance of any act by any Person,
(B) the Seller shall be permitted, and is hereby authorized to terminate any
financing statement which has been filed pursuant to the Transaction Documents,
and (C) the Purchaser and the Purchaser Representative shall execute and deliver
to, or at the direction of, the Seller, at the Seller’s sole cost and expense,
all releases and other documents as the Seller shall reasonably request to
evidence any such release.

Section 3.2Payment Accounts.

(a)Within [*] days following the Initial Closing Date, the Seller shall
establish with the Depositary Bank the Collection Account and the Disbursement
Account.  Seller shall deliver instructions to all Licensees and account debtors
(the “Instruction to Payors”) with respect to proceeds arising from sales of
Included Product by Seller in the United States (which instruction shall be in
form and substance reasonably satisfactory to the Purchaser and identify each
Purchaser as having a right to a receive a portion of such amounts, and a copy
of which shall be delivered to the Purchaser promptly following delivery to such
Licensee or account debtor) to remit all proceeds payable to Seller in respect
of accounts and royalty receivables arising out of sales of Included Product in
the United States to the Collection Account; provided that the proceeds of
Governmental Receivables arising out of sales of Included Products in the United
States may instead be remitted to one or more other U.S.-based accounts, not
subject to any liens (other than any banker’s lien under Applicable Law)
accounts so long as such accounts are subject to daily sweeps to the Collection
Account.  To the extent any such proceeds are paid directly to the Seller,
Seller shall remit to the Collection Account all such amounts within [*]
Business Days of receipt of any such funds.  All proceeds and other funds
deposited into the Collection Account shall be verified and reconciled by the
Servicer and any verified and reconciled funds shall be swept to the
Disbursement Account. Funds in the Disbursement Account shall be disbursed in
accordance with Section 3.3.

(b)All fees, expenses and charges owing to the Depositary Bank pursuant to the
terms of the Deposit Agreement shall be [*], and shall be paid to the Depositary
Bank from the Disbursement Account prior to transfer of any amounts from the
Disbursement Account to either the Purchaser Account or the Seller Account, by
debiting such fee, expense or charge from the Disbursement Account.

(c)Notwithstanding anything to the contrary herein, Seller shall have the right
from time to time to select a replacement Depositary Bank and establish a
replacement Collection Account and a replacement Disbursement Account provided
that such replacement Depositary Bank entered into a Deposit Agreement with
respect to such replacement accounts and Seller instructs as required pursuant
to Section 3.2(a) to Licensees and account debtors to

 

17

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

make payments to such new accounts.   For purposes of this Agreement, any
reference to the “Deposit Agreement,” “Collection Account” or “Disbursement
Account” shall refer to such replacement Deposit Agreement, Collection Account,
Disbursement Account or Depositary Bank, as the context requires.

Section 3.3Payment Mechanics and Disbursement Account Management.

(a)Amounts in the Disbursement Account may be disbursed to the Seller Account
[*] (or such other longer period as the Parties may mutually agree in writing)
(such period, the “Sweep Period”) in an amount for any day equal to the amounts
deposited on such day multiplied by the Sweep Percentage (as defined
below).  The Seller shall provide the Depositary Bank notice no more frequently
than [*] of such amount to be disbursed to the Seller Account pursuant to this
Section 3.3.  On or prior to each Quarterly Payment Date, the Seller shall
deliver to the Purchaser a written reconciliation of the amount deposited in the
Disbursement Account on each day of the applicable Calendar Quarter and its
calculation of the Sweep Percentage.

(b)Prior to the ROW First Sale Date, the “Sweep Percentage” shall be equal to
the following:

[*]

No later than [*] prior to the expected date of the First Commercial Sale of the
Included Product outside the United States (the “ROW First Sale Date”), the
Parties shall mutually agree upon a good faith estimate of the ratio of Net
Sales of Included Product outside the United States (the “ROW Net Sales”) to Net
Sales of Included Product within the United States (the “ROW Fraction”). If the
Parties are unable to agree upon an estimate of such ROW Fraction, then for the
[*] following the ROW First Sale Date, the applicable ROW Fraction shall be
deemed to be the average of the ROW Fractions proposed in good faith by each
Party, which proposal shall reflect such Party’s commercially reasonable
performance expectations for the Included Product during such period.  For each
Calendar Quarter thereafter, the ROW Fraction shall be revised and shall equal
the ratio of ROW Net Sales to Net Sales of Included Product within the United
States for the most recently preceding Calendar Quarter for which Net Sales have
been reported.  In addition, the ROW Fraction may be revised annually pursuant
to Section 3.3(c).  Following the ROW First Sale Date, during each Sweep Period,
the “Sweep Percentage” shall be calculated as follows:

[*]

(c)It is the intent of the Parties that the ROW Fraction should reasonably
represent the actual distribution of Net Sales in the U.S and the
ROW.  Accordingly, at least annually, the Parties agree to discuss in good faith
whether adjustments should be made to the ROW Fraction and the Sweep Percentage
on the basis of actual Net Sales in the Territory during the [*].  

 

18

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(d)During the Payment Term, no later than each Quarterly Payment Date, the
Seller shall provide to Purchaser the reports relating to Net Sales of Included
Product and calculation of the Purchased Receivables required under Section
3.5.  

(e)During the Payment Term, on each Quarterly Payment Date, and in the following
order:

(i)The Seller shall instruct the Depositary Bank to disburse to the Purchaser
Account an amount equal to the lesser of (A) the funds on deposit in the
Disbursement Account, and (B) the Purchased Receivables for the immediately
preceding Calendar Quarter; and

(ii)If the amount disbursed to the Purchaser Account pursuant to Section
3.3(e)(i) above is less than the Purchased Receivables to which Purchaser is
entitled for the relevant Calendar Quarter, the Seller shall cause the
Depositary Bank to disburse such amount pursuant to Section 3.3(e)(i) until such
disbursements equal the amount of such shortfall.

(iii)The Seller shall thereafter be entitled to instruct the Depositary Bank to
disburse to the Seller Account an amount equal to the lesser of (A) the funds on
deposit in the Disbursement Account as of the end of the immediately preceding
Calendar Quarter, and (B) an amount equal to the amount deposited in the
Disbursement Account during the immediately preceding Calendar Quarter, minus
the amounts disbursed for such Calendar Quarter pursuant to Section 3.3(e)(i)
and (ii) above, minus any amounts disbursed to the Seller Account during such
Calendar Quarter.

(f)Upon any disbursement of any funds from the Disbursement Account to the
Seller Account, any security interest hereunder or under the other Transaction
Documents granted in the Seller’s’ right, title and interest in, to and under
such funds shall be automatically released and terminated.

(g)All Purchased Receivables required to be paid and not paid to the Purchaser
within the time period set forth in Section 3.3(e), shall bear interest at a
rate of [*] from the due date until paid in full or, if less, the maximum
interest rate permitted by Applicable Law.  Any such overdue payment shall, when
made, be accompanied by, and credited first to, all interest so accrued.

(h)If Applicable Law requires withholding of income or other taxes imposed upon
any payments made by the Seller to the Purchaser under this Agreement, the
Seller shall (i) make such withholding payments as may be required,
(ii) subtract, or instruct the Depositary Bank to subtract, such withholding
payments from such payments, (iii) submit appropriate proof of payment of the
withholding taxes to the Purchaser within a reasonable period of time, and
(iv) promptly provide the Purchaser with all official receipts with respect
thereto.  Such withheld and remitted amounts shall be treated for all purposes
of this Agreement as having been paid to the Purchaser (including, for the
avoidance of doubt, for the purpose of calculating the amounts

 

19

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

payable pursuant to Section 3.3(e)(ii)).  Any amounts subtracted from payments
pursuant to this Section 3.3(h) shall be disbursed to the Seller for the purpose
of making the applicable withholding payments.  The Seller shall render the
Purchaser reasonable assistance in order to allow the Purchaser to obtain the
benefit of any present or future treaty against double taxation, which may apply
to such payments.

Section 3.4Mode of Payment/Currency Exchange.  All payments made by a Party
hereunder shall be made by deposit of U.S. Dollars by wire transfer in
immediately available funds into the applicable account.  With respect to sales
outside the U.S., for the purpose of calculating Net Sales for the purposes of
determining the Purchased Receivables payable under Section 3.1, Net Sales shall
be calculated in the currency of sale, and then such amounts shall be converted
into U.S. Dollars at the monthly rate of exchange utilized by the Seller, in
accordance with GAAP, fairly applied and as employed on a consistent basis
throughout the Seller’s operations.  Should the Seller change its foreign
currency translation methodology, the new methodology will be disclosed in
writing to the Purchaser prior to its implementation.  For clarity, to the
extent that the Seller receives a payment from a Third Party in U.S. Dollars on
which Purchased Receivables are payable to Purchaser under Section 3.1, the
foregoing currency exchange rates shall not apply to such amount, and in
particular the Seller will have no obligation to re-calculate any currency
conversion that was employed in connection with such Third Party payment.

Section 3.5Included Product Payment Reports and Records Retention.  On or prior
to each Quarterly Payment Date, the Seller shall deliver to the Purchaser a
written report of the amount of gross sales of the Included Product in each
country in which Net Sales occurred during the applicable Calendar Quarter, an
itemized calculation of Net Sales on a country-by-country basis, including for
any Non-Patent Right Country, and a calculation of the amount of the Purchased
Receivables due under Section 3.1(a) in respect of the applicable Calendar
Quarter, showing the Applicable Tiered Percentage (or if applicable, the
Licensee Net Sales Percentage) applied thereto.  For [*] after each sale of the
Included Product made by the Seller or any of its Affiliates, the Seller shall
keep (and shall ensure that its Affiliates shall keep) complete and accurate
records of such sale in sufficient detail to confirm the accuracy of the
applicable Purchased Receivables paid pursuant to Section 3.1(a).  Seller shall
include in each contract of Seller related to the Commercialization of an
Included Product entered into on or after the Closing Date, an acknowledgement
and consent to the obligations of Seller pursuant to this Section 3.5 and
provide that the counterparty to such contract shall furnish to the Seller all
information necessary for the Seller to comply with this Section 3.5 and
calculate the Purchased Receivables that are payable as set forth in this
Agreement.

Section 3.6Audits.

(a)Upon the written request of the Purchaser, and not more than [*], the Seller
shall permit an independent certified public accounting firm of national
prominence selected by the Purchaser, and reasonably acceptable to the Seller,
to have access to and to review, during normal business hours and upon not less
than [*] prior written notice, the relevant documents and records of the Seller
and its Affiliates (to the extent in the possession of the Seller) as may

 

20

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

reasonably be necessary to verify the accuracy and timeliness of the reports and
payments (including calculation and payment of any Purchased Receivables) made
by the Seller under this Agreement.  Such review may cover the records for sales
of the Included Product and payments of Purchased Receivables and any payments
into the Collection Account in any Calendar Year ending no earlier than
[*].  The accounting firm shall be permitted to prepare and disclose to the
Purchaser a written report stating only [*].    

(b)If such accounting firm reasonably concludes that any Purchased Receivables
were owed and were not paid when due during such period pursuant to the
provisions of this Agreement, the Seller shall pay any late or unpaid Purchased
Receivables within [*] after the date the Purchaser delivers to the Seller a
notice including the accounting firm's written report and requesting such
payment. If the amount of the underpayment is greater than the lesser of (i) [*]
of the total amount actually owed for the period audited or (ii) [*], then the
Seller shall in addition reimburse the Purchaser for all reasonable costs and
fees of the accounting firm related to such audit; otherwise, the Purchaser
shall pay all costs of the audit. In the event of overpayment, any amount of
such overpayment shall be fully creditable against Purchased Receivables payable
for the immediately succeeding Calendar Quarter(s). The Purchaser shall (i)
treat all information that it receives under this Section 3.6 or under any
license agreement of the Seller in accordance with the provisions of Article
VIII and (ii) cause its accounting firm to enter into a reasonably acceptable
confidentiality agreement with the Seller obligating such firm to retain all
such information in confidence pursuant to such confidentiality agreement, in
each case except to the extent necessary for the Purchaser to enforce its rights
under this Agreement.

Section 3.7Transaction Expenses.  Within [*] following the execution date of
this Agreement, and whether or not the Closing occurs, Purchaser shall invoice
the Seller for its reasonable, documented out-of-pocket fees and expenses
incurred in connection with the transactions contemplated by this Agreement
(including legal fees and expenses, and out-of-pocket expenses incurred in
connection with Purchaser’s conduct of its due diligence with respect to such
transactions).  [*]

Article IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Purchaser as of the date of
each Closing as follows:

Section 4.1Organization.  The Seller is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted.  The Seller is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not result in (a) a
Material Adverse Effect, or (b) an adverse effect, in any respect, on the
timing, amount or duration of the Purchased Receivables or the right of the
Purchaser to receive the Purchased Receivables).

 

21

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Section 4.2No Conflicts.

(a)None of the execution and delivery by the Seller of any of the Transaction
Documents to which the Seller is party, the performance by the Seller of the
obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will: (i) contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (A) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which the Seller or any of its
Subsidiaries or any of their respective assets or properties may be subject or
bound, (B) any term or provision of any contract, agreement, indenture, lease,
license, deed, commitment, obligation or instrument to which the Seller or any
of its Subsidiaries is a party or by which the Seller or any of its Subsidiaries
or any of their respective assets or properties is bound or committed or (C) any
term or provision of any of the organizational documents of the Seller or any of
its Subsidiaries, except in the case of clause (A) or (B) where any such event
would not result in (1) a Material Adverse Effect, or (2) an adverse effect, in
any respect, on the timing, amount or duration of the Purchased Receivables or
the right of the Purchaser to receive the Purchased Receivables; or (ii) except
as provided in any of the Transaction Documents to which it is party, result in
or require the creation or imposition of any Lien on the Patent Rights, the
Included Product or the Purchased Receivables.

(b)[*].  

Section 4.3Authorization. The Seller has all powers and authority to execute and
deliver, and perform its obligations under, the Transaction Documents to which
it is party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of each of the Transaction Documents to
which the Seller is party and the performance by the Seller of its obligations
hereunder and thereunder have been duly authorized by the Seller.  Each of the
Transaction Documents to which the Seller is party has been duly executed and
delivered by the Seller.  Each of the Transaction Documents to which the Seller
is party constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.

Section 4.4Ownership.  The Seller is the exclusive owner of the entire right,
title (legal and equitable) and interest in, to and under (i) the Purchased
Receivables, free and clear of all Liens, other than Permitted Liens described
in clauses (a) and (b) of such definition, and (ii) the Patent Rights, free and
clear of all Liens, other than Permitted Liens. The Seller has duly and legally
filed or applied for registration for its ownership interest in the Patent
Rights in the appropriate agencies and in the jurisdictions set forth on
Schedule 4.11, and the Seller is the exclusive “owner of record” of such Patents
in each such jurisdiction.  The Purchased Receivables sold, assigned,
transferred, conveyed and granted to the Purchaser on the Closing

 

22

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Date have not been pledged, sold, assigned, transferred, conveyed or granted by
the Seller to any other Person.  The Seller has full right to sell, assign,
transfer, convey and grant the Purchased Receivables to the Purchaser.  Upon the
sale, assignment, transfer, conveyance and granting by the Seller of the
Purchased Receivables to the Purchaser, the Purchaser shall acquire good and
marketable title to the Purchased Receivables free and clear of all Liens, other
than Permitted Liens described in clauses (a) and (b) of such definition, and
shall be the exclusive owner of the Purchased Receivables.  Seller has not
caused, and to the Knowledge of Seller no other Person has caused, the claims
and rights of Purchaser created by any Transaction Document in and to the
Purchased Receivables and any Additional Collateral, in each case, to be
subordinated to any creditor or any other Person.

Section 4.5Governmental and Third Party Authorizations.  The execution and
delivery by the Seller of the Transaction Documents to which the Seller is
party, the performance by the Seller of its obligations hereunder and thereunder
and the consummation of any of the transactions contemplated hereunder and
thereunder (including the sale, assignment, transfer, conveyance and granting of
the Purchased Receivables to the Purchaser) do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except for the filing of a Current Report on Form 8-K with the SEC, the
filing of UCC financing statements and those previously obtained.

Section 4.6No Litigation.  There is no action, suit, arbitration proceeding,
claim, citation, summons, subpoena, investigation or other proceeding (whether
civil, criminal, administrative, regulatory, investigative or informal, and
including by or before a Governmental Authority) pending or, to the Knowledge of
the Seller, threatened by or against the Seller or any of its Subsidiaries, at
law or in equity, that (i) if adversely determined, would result in (A) a
Material Adverse Effect, or (B) an adverse effect, in any respect, on the
timing, amount or duration of the Purchased Receivables or the right of the
Purchaser to receive the Purchased Receivables, or (ii) challenges or seeks to
prevent or delay the consummation of any of the transactions contemplated by any
of the Transaction Documents to which the Seller is party.  

Section 4.7Solvency.  The Seller has determined that, and by virtue of its
entering into the transactions contemplated by the Transaction Documents to
which the Seller is party and its authorization, execution and delivery of the
Transaction Documents to which the Seller is party, the Seller’s incurrence of
any liability hereunder or thereunder or contemplated hereby or thereby is in
its own best interests.  Upon consummation of the transactions contemplated by
the Transaction Documents and the application of the proceeds therefrom, (a) the
fair saleable value of the Seller’s assets will be greater than the sum of its
debts, liabilities and other obligations, including contingent liabilities, (b)
the present fair saleable value of the Seller’s assets will be greater than the
amount that would be required to pay its probable liabilities on its existing
debts, liabilities and other obligations, including contingent liabilities, as
they become absolute and matured, (c) the Seller will be able to realize upon
its assets and pay its debts, liabilities and other obligations, including
contingent obligations, as they mature, (d) the Seller will not have
unreasonably small capital with which to engage in its business and will not be
unable to pay its debts as they mature, (e) the Seller has not incurred, will
not incur and does not have any present

 

23

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

plans or intentions to incur debts or other obligations or liabilities beyond
its ability to pay such debts or other obligations or liabilities as they become
absolute and matured, (f) the Seller will not have become subject to any
Bankruptcy Event and (g) the Seller will not have been rendered insolvent within
the meaning of any Applicable Law.  No step has been taken or is intended by the
Seller or, to its Knowledge, any other Person to make the Seller subject to a
Bankruptcy Event.

Section 4.8Tax Matters.  The Seller has never filed any tax return or report
under any name other than its exact legal name.  The Seller has filed (or caused
to be filed) all tax returns and reports required by Applicable Law to have been
filed by it and has paid all taxes required to be paid by it, except any such
taxes that are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books and except where any such failure to file or pay would
not result in (a) a Material Adverse Effect, or (b) an adverse effect, in any
respect, on the timing, amount or duration of the Purchased Receivables or the
right of the Purchaser to receive the Purchased Receivables.

Section 4.9No Brokers’ Fees.  The Seller has not taken any action that would
entitle any person or entity to any commission or broker’s fee in connection
with the transactions contemplated by this Agreement.

Section 4.10Compliance with Laws.  None of the Seller or any of its Subsidiaries
(a) has violated or is in violation of, or, to the Knowledge of the Seller, is
under investigation with respect to or has been threatened to be charged with or
been given notice of any violation of, any Applicable Law or any judgment,
order, writ, decree, injunction, stipulation, consent order, permit or license
granted, issued or entered by any Governmental Authority or (b) is subject to
any judgment, order, writ, decree, injunction, stipulation, consent order,
permit or license granted, issued or entered by any Governmental Authority, in
each case, that would result in (i) a Material Adverse Effect, or (ii) an
adverse effect, in any respect, on the timing, amount or duration of the
Purchased Receivables or the right of the Purchaser to receive the Purchased
Receivables.  Each of the Seller and any Subsidiary of the Seller is in
compliance with the requirements of all Applicable Laws, a breach of any of
which would result in a Material Adverse Effect, or an adverse effect, in any
respect, on the timing, amount or duration of the Purchased Receivables or the
right of the Purchaser to receive the Purchased Receivables.

Section 4.11Intellectual Property Matters.

(a)[*].

(b)[*]

 

24

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(c)There are no unpaid maintenance or renewal fees payable by the Seller to any
Third Party that currently are overdue for any of the Patent Rights.  To the
Knowledge of the Seller, each individual associated with the filing and
prosecution of the Patent Rights, including the named inventors of the Patent
Rights, has complied in all material respects with all applicable duties of
candor and good faith in dealing with any Patent Office, including any duty to
disclose to any Patent Office all information known by such inventors to be
material to the patentability of each of the Patent Rights (including any
relevant prior art), in each case, in those jurisdictions where such duties
exist.

(d)Subsequent to the issuance of the Patent Rights, the Seller has not filed any
disclaimer or made or permitted any other voluntary reduction in the scope of
the Patent Rights.  No allowable or allowed subject matter of the Patent Rights
is subject to any competing conception claims of allowable or allowed subject
matter of any Patents of any Third Party and have not been the subject of any
interference, re-examination or opposition proceedings.

(e)There is no pending or, to the Knowledge of the Seller, threatened
opposition, interference, reexamination, injunction, claim, suit, action,
citation, summons, subpoena, hearing, inquiry, investigation (by the
International Trade Commission or otherwise), complaint, arbitration, mediation,
demand, decree or other dispute, disagreement, proceeding, claim or inter partes
review (other than standard patent prosecution before a Patent Office)
(collectively, “Disputes”) challenging the legality, validity, enforceability or
ownership of any of the Patent Rights or that would reasonably be expected to
give rise to any Set-off against the payments due to the Purchaser under this
Agreement.  To the Knowledge of the Seller, there are no Disputes by or with any
Third Party against the Seller involving the Included Product.  The Patent
Rights are not subject to any outstanding injunction, judgment, order, decree,
ruling, change, settlement or other disposition of a Dispute.

(f)[*]  

(g)To the Knowledge of the Seller, there is no Third Party infringing any Patent
Rights.

(h)[*].

Section 4.12Margin Stock. The Seller is not engaged in the business of extending
credit for the purpose of buying or carrying margin stock, and no portion of the
Purchase Amount shall be used by the Seller for a purpose that violates
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time.

Section 4.13Regulatory Compliance.  To the Seller’s Knowledge, the Seller, its
Subsidiaries and their agents are in material compliance with all statutes,
rules and regulations of the FDA and any regulatory authority with respect to
the evaluation, testing, manufacturing and distributing of the Included Product,
including those related to investigational use or premarket clearance, current
“Good Manufacturing Practices”, current “Good Laboratory Practices”, current
“Good Clinical Practices”, labeling, advertising, record keeping, reporting of
adverse

 

25

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

events, filing of reports and security in those countries in which the Seller or
any of its Subsidiaries is conducting clinical trials for the Included
Product.  Neither the Seller nor any of its Subsidiaries has received from any
Governmental Authority any Forms 483, notices of adverse findings or warning
letters or other correspondence in which such Governmental Authority asserted
that the operations of the Seller or any of its Subsidiaries may not be in
material compliance with Applicable Laws, orders, judgments or decrees in
connection with their respective activities relating to the Included Product.

Section 4.14 Material Contracts.

(a) Schedule 4.14(a) hereto contains a list of each contract or other agreement
that is material to [*] the Included Product (including, without limitation, all
waivers, amendments, supplements and other modifications thereto) (each, a
“Material Contract”).  As of the Closing Date, the Seller has provided a true
and complete copy of each of the Material Contracts to the Purchaser in the
electronic data room.

(b)Except as separately disclosed in writing to Purchaser referencing this
Section 4.14(b), neither Seller nor any Material Contract Counterparty is in
breach or default of any Material Contract and no circumstances or grounds exist
that would, upon the giving of notice, the passage of time or both, give rise
(i) to a claim by Seller or any Material Contract Counterparty of a breach or
default of any Material Contract, or (ii) to a right of rescission, termination,
revision, setoff, or any other rights, by any Person, in, to or under any
Material Contract.  Seller has not received from, or delivered to, any Material
Contract Counterparty, any notice alleging a breach or default under any
Material Contract, which breach or default has not been cured as of the date
hereof.

(c)Each Material Contract is a valid and binding obligation of Seller and, to
the Knowledge of Seller, of the applicable Material Contract Counterparty,
enforceable against each of Seller and, to the Knowledge of Seller, each
applicable Material Contract Counterparty in accordance with its terms, except
as may be limited by general principles of equity (regardless of whether
considered in a proceeding at law or in equity) and by applicable bankruptcy,
insolvency, moratorium and other similar laws of general application relating to
or affecting creditors’ rights generally.  Seller has not received any notice
from any Material Contract Counterparty or any other Person challenging the
validity or enforceability of any Material Contract.  Neither Seller, nor to the
Knowledge of Seller, any other Person, has delivered or intends to deliver any
written notice to Seller or a Material Contract Counterparty challenging the
validity or enforceability of any Material Contract.

Section 4.15Bankruptcy. Neither Seller nor to the Knowledge of Seller, any
Material Contract Counterparty is contemplating nor planning to commence any
case, proceeding or other action relating to Material Contract Counterparty’s
bankruptcy, insolvency, liquidation or dissolution or reorganization by any of
the foregoing means.

 

26

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Section 4.16Office Locations; Names.

(a)The chief place of business, the chief executive office and each office where
Seller keeps its records regarding the Purchased Receivables are, as of the date
hereof, each located at 270 East Grand Avenue, South San Francisco, CA 94080.

(b)Seller (or any predecessor by merger or otherwise) has not, within the five
(5) year period preceding the date hereof, had a name that differs from its name
as of the date hereof.

Article V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The entities constituting collectively the Purchaser hereby represent and
warrant, separately (and not jointly), to the Seller as of the date of each
Closing (except to the extent otherwise set forth in Section 5.8) as follows:

Section 5.1Organization.  Such entity is an entity of the type set forth on
Annex I duly organized, validly existing and in good standing under the laws of
its state of formation and has all powers and authority, and all licenses,
permits, franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted.

Section 5.2No Conflicts.  None of the execution and delivery by such entity of
any of the Transaction Documents to which it is party, the performance by it of
the obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (i) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which such entity or any of its assets
or properties may be subject or bound, (ii) any term or provision of any
contract, agreement, indenture, lease, license, deed, commitment, obligation or
instrument to which such entity is a party or by which such entity or any of its
assets or properties is bound or committed or (iii) any term or provision of any
of the organizational documents of such entity, except in the case of clause (i)
where any such event would not result in a material adverse effect on the
ability of such entity to consummate the transactions contemplated by the
Transaction Documents.

Section 5.3Authorization. Such entity has all powers and authority to execute
and deliver, and perform its obligations under, the Transaction Documents to
which it is party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of each of the Transaction Documents to
which such entity is party, and the performance by it of its obligations
hereunder and thereunder, have been duly authorized by it.  Each of the
Transaction Documents to which such entity is party has been duly executed and
delivered by it.  Each of the

 

27

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Transaction Documents to which such entity is party constitutes the legal, valid
and binding obligation of it, enforceable against it in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or similar Applicable Laws affecting creditors’ rights generally,
general equitable principles and principles of public policy.

Section 5.4Governmental and Third Party Authorizations.  The execution and
delivery by such entity of the Transaction Documents to which it is party, the
performance by it of its obligations hereunder and thereunder and the
consummation of any of the transactions contemplated hereunder and thereunder do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority or any other Person, except as described in Section 5.5.

Section 5.5No Litigation.  There is no action, suit, arbitration proceeding,
claim, citation, summons, subpoena, investigation or other proceeding (whether
civil, criminal, administrative, regulatory, investigative or informal and
including by or before a Governmental Authority) pending or, to the knowledge of
such entity, threatened by or against such entity, at law or in equity, that
challenges or seeks to prevent or delay the consummation of any of the
transactions contemplated by any of the Transaction Documents to which it is
party.

Section 5.6Access to Information.  Such entity acknowledges that it has (a)
reviewed such documents and information relating to the Patent Rights and the
Included Product and (b) had the opportunity to ask such questions of, and to
receive answers from, representatives of the Seller concerning the Patent Rights
and the Included Product, in each case, as it deemed necessary to make an
informed decision to purchase, acquire and accept the Purchased Receivables in
accordance with the terms of this Agreement.  Such entity has such knowledge,
sophistication and experience in financial and business matters that it is
capable of evaluating the risks and merits of purchasing, acquiring and
accepting the Purchased Receivables in accordance with the terms of this
Agreement.

Section 5.7No Brokers’ Fees.  Such entity has not taken any action that would
entitle any person or entity to any commission or broker’s fee in connection
with the transactions contemplated by this Agreement.

Section 5.8Funds Available.  As of the date hereof, such entity has sufficient
funds on hand to satisfy its obligations to pay the Purchase Amount due and
payable on the Initial Closing Date and has sufficient funds under commitment to
it to satisfy its obligations to pay the Purchase Amount due and payable on the
Subsequent Closing Date.  Such entity acknowledges and agrees that its
obligations under this Agreement are not contingent on obtaining financing.

 

28

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Article VI
COVENANTS

The Parties hereto covenant and agree as follows:

Section 6.1True Sale. The Purchaser and the Seller intend and agree that the
sale, conveyance, assignment and transfer of the Purchased Receivables shall
constitute a true sale by the Seller to the Purchaser of the Purchased
Receivables that is absolute and irrevocable and that provides the Purchaser
with the full benefits and detriments of beneficial ownership of the Purchased
Receivables, and neither the Purchaser nor the Seller intends the transactions
contemplated hereunder to be a financing transaction, borrowing or a loan from
the Purchaser to the Seller.  The Seller disclaims any beneficial ownership
interest in the Purchased Receivables upon execution of this Agreement and each
of the Seller and the Purchaser waives any right to contest or otherwise assert
that this Agreement is other than a true, absolute and irrevocable sale and
assignment by the Seller to the Purchaser of the Purchased Receivables under
Applicable Law, which waiver will be enforceable against the applicable Party in
any bankruptcy, insolvency or similar proceeding relating to such Party.  The
Seller authorizes and consents to the Purchaser filing, including with the
Secretary of State of the State of Delaware, one or more UCC financing
statements (and continuation statements with respect to such financing
statements when applicable) or other instruments and notices, in such manner and
in such jurisdictions as in the Purchaser’s determination may be necessary or
appropriate to evidence the purchase, acquisition and acceptance by the
Purchaser of the Purchased Receivables hereunder and to perfect and maintain the
perfection of the Purchaser’s ownership in the Purchased Receivables and the
security interest in the Purchased Receivables granted by the Seller to the
Purchaser pursuant to Section 6.2; provided that the Purchaser will provide the
Seller with a reasonable opportunity to review any such financing statements (or
similar documents) prior to filing and the collateral identified in any such
financing shall be limited to a legally sufficient description of the
“Collateral” as defined herein and proceeds and products thereof.  For greater
certainty, the Purchaser will not file this Agreement in connection with the
filing of any such financing statements (or similar documents) but may file a
summary or memorandum of this Agreement if required under Applicable Laws
providing for such filing. For sake of clarification, the foregoing statements
in this Section 6.1 shall not bind either Party regarding the reporting of the
transactions contemplated hereby for GAAP or SEC reporting purposes.

Section 6.2Collateral Matters.

(a)Precautionary Security Interest in Purchased Receivables. Without limiting
the provisions of Section 6.1, in an abundance of caution to address the
possibility that, notwithstanding that the Seller and the Purchaser expressly
intend and expect for the sale, conveyance, assignment and transfer of the
Purchased Receivables hereunder to be a true and absolute sale and assignment
for all purposes, to protect the interests of the Purchaser in the event that
such sale and assignment is recharacterized as something other than  a true sale
or such sale will for any reason be ineffective or unenforceable as such, as
determined in a judicial, administrative or other proceeding (any of the
foregoing being a “Recharacterization”), the Seller does hereby grant to the
Purchaser, a continuing security interest of first priority in all of the

 

29

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Seller’s right, title and interest in, to and under the Purchased Receivables,
whether now or hereafter existing, and any and all “proceeds” thereof (as such
term is defined in the UCC), in each case, for the benefit of the Purchaser as
security for the prompt and complete payment of a loan deemed to have been made
in an amount equal to Purchase Amount together with the performance when due of
all of the Seller’s obligations now or hereafter existing under this Agreement
and the other Transaction Documents, which security interest will, upon the
filing of a duly prepared financing statement in the appropriate filing office
and to the extent the Purchased Receivables constitute an asset and not an
obligation of the Seller, be perfected and prior to all other Liens thereon,
other than Permitted Liens, to the extent that such security interest in the
Collateral can be perfected under the UCC by the filing of financing statement
in such filing office.  In the event of a Recharacterization, the Purchaser will
have, in addition to the rights and remedies which it may have under this
Agreement, all other rights and remedies provided to a secured creditor after
default under the UCC and other Applicable Law, which rights and remedies will
be cumulative.  The Parties intend that this Agreement shall constitute a
security agreement in respect of such security interest.  For the avoidance of
doubt, a Recharacterization in any one jurisdiction shall not constitute a
Recharacterization, or otherwise impact the characterization of the Purchased
Receivables in any other jurisdiction.

(b)Security Interest in Additional Collateral.  Seller hereby grants to the
Purchaser Representative a security interest in all of Seller’s right, title and
interest in, to and under the Additional Collateral, for the benefit of the
Purchaser as security for the prompt and complete payment and performance when
due of the obligations of Seller hereunder in respect of the Purchased
Receivables owing to the Purchaser, which security interest will, upon execution
of the Deposit Agreement, be perfected and prior to all other Liens thereon
(other than Permitted Liens).  The Purchaser Representative agrees that it shall
not send an “activation notice” (as defined in the Deposit Agreement) or
otherwise assert exclusive control over the Collection Account or the
Disbursement Account until after the occurrence of a Bankruptcy Event or the
breach by Seller of the Transaction Documents, which (if curable) shall remain
uncured for a period in excess of 2 days after notice thereof is provided by the
Purchaser.

Section 6.3Update Meetings. During the Payment Term, but subject to Section 9.4,
until the date upon which Seller has paid to the Purchaser an amount in
Purchased Receivables equal to the Purchase Amount, the Purchaser shall be
entitled to a [*] update call or meeting, as follows: at the Purchaser’s
request, members of the senior management team of each Party shall meet up to
(a) until each of the Approval Conditions and the Manufacturing Approval
Condition have been satisfied, [*] in each Calendar Year and (b) after each of
the Approval Conditions and the Manufacturing Approval Condition have been
satisfied, [*] in each Calendar Year (in each case, which may be in-person at
the Seller’s headquarters, or via teleconference or videoconference) in order
for the Seller to review with the Purchaser the [*] Net Sales for the preceding
[*] and the related reports delivered by the Seller pursuant to Section 3.5 and
to discuss the status and the historical and potential performance of the
Included Product and any regulatory developments. Seller shall also provide to
Purchaser no later than [*] days prior to such update meetings, a list of the
Key Commercial Contracts entered into, amended, modified, restated,
supplemented, cancelled, terminated or waived during the preceding [*], or any
Key Commercial Contracts then in progress or under negotiation, including the
identity of the Key

 

30

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Commercial Contract Counterparty, and shall provide Purchaser with reasonably
requested information relating to the purpose and content of such Key Commercial
Contracts and reasons for any of the foregoing events relating thereto.  Any
information disclosed by either Party during such update meetings or calls or
provided to the Purchaser pursuant to its request shall be considered
“Confidential Information” of the disclosing Party subject to the terms of
Article VIII.

Section 6.4Notices.

(a)To the extent permitted by Applicable Law, promptly after receipt by the
Seller of notice of any action, suit, claim, demand, dispute, investigation,
arbitration or other proceeding (commenced or threatened) relating to the
Included Product, the transactions contemplated by any Transaction Document, or
to the Purchased Receivables, the Seller shall (i) inform the Purchaser in
writing of the receipt of such notice and the substance thereof and (ii) if such
notice is in writing, furnish the Purchaser with a copy of such notice and any
related materials with respect thereto, and if such notice is not in writing,
furnish to the Purchaser a written summary describing in reasonable detail the
contents thereof.

(b)To the extent permitted by Applicable Law, promptly following receipt by the
Seller of any written notice, claim or demand challenging the legality,
validity, enforceability or ownership of any of the Patent Rights or pursuant to
which any Third Party commences or threatens any action, suit or other
proceeding against the Seller and relating to the Included Product, the Seller
shall (i) inform the Purchaser in writing of such receipt and (ii) furnish the
Purchaser with a copy of such notice, claim or demand, or if such notice is not
in writing, furnish to the Purchaser a written summary describing in reasonable
detail the contents thereof.

(c)Seller shall promptly (and in any event within three (3) Business Days)
provide Purchaser with copies of any material information, reports and notices
if the contents of such information, report or notice could reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

(d)The Seller shall provide the Purchaser with prompt written notice after the
Seller has Knowledge of any of the following: (i) the occurrence of a Bankruptcy
Event in respect of the Seller or any Material Contract Counterparty; (ii) any
material breach or default by the Seller of or under any covenant, agreement or
other provision of any Transaction Document; (iii) any representation or
warranty made by the Seller in any of the Transaction Documents or in any
certificate delivered to the Purchaser pursuant to this Agreement shall prove to
be untrue, inaccurate or incomplete in any material respect on the date as of
which made; or (iv) any change, effect, event, occurrence, state of facts,
development or condition that would result in a Material Adverse Effect.

(e)The Seller shall notify the Purchaser in writing not less than 10 days prior
to any change in, or amendment or alteration of, the Seller’s (i) legal name,
(ii) form of legal entity or (iii) jurisdiction of organization.

 

31

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Section 6.5Public Announcement.

(a) As soon as reasonably practicable following the Closing Date, one or both of
the Parties shall issue a mutually agreed to press release substantially in the
applicable form attached hereto as Exhibit B.  Except as required by Applicable
Law (including disclosure requirements of the SEC, the NASDAQ Global Market or
any other stock exchange on which securities issued by a Party or its Affiliates
are traded), neither Party shall make any other public announcement concerning
this Agreement or the subject matter hereof without the prior written consent of
the other, which shall not be unreasonably withheld or delayed.  In the event of
a required public announcement, to the extent practicable under the
circumstances, the Party making such announcement shall provide the other Party
with a copy of the proposed text of such announcement sufficiently in advance of
the scheduled release to afford such other Party a reasonable opportunity to
review and comment upon the proposed text.

(b) The Parties shall coordinate in advance with each other in connection with
the filing of this Agreement (including proposed redaction of certain provisions
of this Agreement) with the SEC, the NASDAQ Global Market or any other stock
exchange or Governmental Authority on which securities issued by a Party or its
Affiliate are traded, and each Party shall use reasonable efforts to seek
confidential treatment for the terms of this Agreement proposed to be redacted,
if any; provided that each Party shall ultimately retain control over what
information to disclose to the SEC, the NASDAQ Global Market or any other stock
exchange or Governmental Authority, as the case may be, and provided further
that the Parties shall use their reasonable efforts to file redacted versions
with any Governmental Authorities which are consistent with redacted versions
previously filed with any other Governmental Authorities.  Other than such
obligation, neither Party (nor its Affiliates) shall be obligated to consult
with or obtain approval from the other Party with respect to any filings to the
SEC, the NASDAQ Global Market or any other stock exchange or Governmental
Authority.  For clarity, once a public announcement or other disclosure is made
by a Party in accordance with this Section 6.5, then no further consent or
compliance with this Section 6.5 shall be required for any substantially similar
disclosure thereafter.

Section 6.6Further Assurances.

(a)Subject to the terms and conditions of this Agreement, each Party hereto will
use its commercially reasonable efforts to take, or cause to be taken, as may be
reasonably requested by the other Party, all actions and to do, or cause to be
done, all things necessary under Applicable Laws to consummate the transactions
contemplated by the Transaction Documents, including to (i) perfect the sale,
assignment, transfer, conveyance and granting of the Purchased Receivables to
the Purchaser pursuant to this Agreement, (ii) perfect, protect, more fully
evidence, vest and maintain in the Purchaser good, valid and marketable rights
and interests in and to the Purchased Receivables free and clear of all Liens
(other than Permitted Liens and other Liens permitted by the Transaction
Documents), (iii) create, evidence and perfect the back-up security interest
granted to the Purchaser Representative pursuant to Section 6.2 and (iv) enable
the Purchaser to exercise or enforce any of the Purchaser’s rights under any
Transaction Document, including following the Closing Date.

 

32

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(b)The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other Party hereto, at the expense of such other
Party hereto (except as otherwise set forth herein), in connection with any
litigation, arbitration, investigation or other proceeding (whether threatened,
existing, initiated or contemplated prior to, on or after the date hereof) to
which the other Party hereto, any of its Affiliates or controlling persons or
any of their respective officers, directors, equityholders, controlling persons,
managers, agents or employees is or may become a party or is or may become
otherwise directly or indirectly affected or as to which any such Persons have a
direct or indirect interest, in each case relating to any Transaction Document,
the transactions contemplated herein or therein or the Purchased Receivables but
in all cases excluding any litigation brought by the Seller (for itself or on
behalf of any Seller Indemnified Party) against the Purchaser or brought by the
Purchaser (for itself or on behalf of any Purchaser Indemnified Party) against
the Seller.

(c)The Seller shall comply with all Applicable Laws with respect to the
Transaction Documents and the Purchased Receivables except where any
non-compliance would not result in a Material Adverse Effect.

(d)The Seller shall not enter into any contract, agreement or other legally
binding arrangement (whether written or oral), or grant any right to any other
Person, in any case that would reasonably be expected to conflict with the
Transaction Documents or serve or operate to limit or circumscribe any of the
Purchaser’s rights under the Transaction Documents (or the Purchaser’s ability
to exercise any such rights) or create, incur, assume or suffer to exist any
Lien, upon or with respect to the Purchased Receivables or the Additional
Collateral (other than Permitted Liens), or agree to do or suffer to exist any
of the foregoing; provided that Seller shall be permitted to incur Indebtedness,
including Permitted Debt, in connection with which Seller may grant to the
Permitted Debt Creditors a first priority security lien in Seller’s right, title
and interest in, to and under, the Collateral and the proceeds thereof, in each
case, other than to the extent of the Purchased Receivables (provided that any
proceeds released to Purchaser from the Disbursement Account shall be free and
clear of any such security interest) and Purchaser and the Purchaser
Representative shall enter into a reasonably acceptable intercreditor agreement
or similar agreement with any Permitted Debt Creditor, so long as the terms of
such Indebtedness and any intercreditor agreement do not prohibit, or purport to
subordinate, any payments under the Transaction Documents in respect of the
Purchased Receivables (it being agreed that an intercreditor agreement
incorporating the terms set forth on Exhibit C shall be deemed reasonably
acceptable) and, if requested by Seller or any Permitted Debt Creditor (or agent
or representative thereof), Purchaser Representative shall enter into an amended
or replacement Deposit Agreement that extends perfection in the Collection
Account and the Disbursement Account to the Permitted Debt Creditor, which may
be through “control” by the Purchaser Representative over the Additional
Collateral for purposes of Section 9-104 of the UCC or other method of control
for such purposes reasonably acceptable to the Purchaser Representative.  Seller
shall obtain and maintain any required consents, approvals, acknowledgements,
certificates or waivers so that the transactions contemplated by this Agreement
or any other Transaction Document may be consummated and shall not result in any
default or breach or termination of any agreement to which it is party.

 

33

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(e)Without the prior written consent of Purchaser, neither Seller nor any
Subsidiary of Seller shall take any act or fail to take any act that would
reasonably be expected to result in a Material Adverse Effect with respect to an
Included Product, the Purchased Receivables or Purchaser’s rights under the
Transaction Documents.   

Section 6.7Patent Rights. The Seller shall (a) take any and all actions, and
prepare, execute, deliver and file any and all agreements, documents and
instruments, that are reasonably necessary or desirable to preserve diligently
and maintain the Patent Rights, including payment of maintenance fees or
annuities, at the sole expense of the Seller and (b) diligently defend (and
enforce) the Patent Rights against infringement or interference by any other
Person, and against any claims of invalidity or unenforceability, in any
jurisdiction (including by bringing any legal action for infringement or
defending any counterclaim of invalidity or action of a Third Party for
declaratory judgment of non-infringement or non-interference) , (c) diligently
defend against any claim or action by any other Person that the manufacture,
use, marketing, sale, offer for sale, importation or distribution of the
Included Product as currently contemplated infringes on any patent or other
intellectual property rights of any other Person or constitutes misappropriation
of any other Person’s trade secrets or other intellectual property rights, and
(d) when available in respect of the Included Product and where applicable
obtain patent listing in the FDA Electronic Orange Book or apply for similar
data exclusivity where available in other countries in which Net Sales of
Included Product occur, in each case of (a) through (d), except where failure to
do so would not reasonably be expected to have a Material Adverse Effect.  The
Seller shall not exercise and enforce its applicable rights in any manner that
would result in a breach of this Agreement.

Section 6.8Tax Matters.  

(a)Notwithstanding anything in this Agreement to the contrary, the Parties
intend the transactions contemplated under this Agreement to be characterized as
and treated as a sale of the Purchased Receivables for all U.S. tax purposes and
each Party shall prepare and file all tax returns and reports in a manner
consistent with that characterization.  The Parties agree that this Agreement
does not, and they do not intend this Agreement to, create a contractual
partnership for U.S. federal income tax purposes. [*]  The Purchaser understands
that, consistent with the qualified cost sharing arrangement, the Seller and the
foreign affiliate intend to enter into an agreement, contemporaneously with the
Seller entering into this Purchase and Sale Agreement, that will obligate the
foreign affiliate to make payments to the Seller equal to the amount of the
Included Product Payment Amount resulting from Net Sales that occur outside the
United States.

(b)The Parties hereto agree not to take any position that is inconsistent with
the provisions of this Section 6.8 on any tax return or in any audit or other
administrative or judicial proceeding unless (i) the other Party hereto has
consented to such actions or (ii) the Party hereto that contemplates taking such
an inconsistent position has been advised by nationally recognized tax counsel
in writing that there is no “reasonable basis” (within the meaning of Treasury
Regulation Section 1.6662-3(b)(3)) for the position specified in this Section
6.8.  If there is an inquiry by any Governmental Authority of the Seller or the
Purchaser related to this Section 6.8, the Parties hereto shall cooperate with
each other in responding to such inquiry in a reasonable manner consistent with
this Section 6.8.

 

34

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Section 6.9Existence.  The Seller shall (a) preserve and maintain its existence,
(b) preserve and maintain its rights, franchises and privileges unless failure
to do any of the foregoing would not result in a Material Adverse Effect, (c)
qualify and remain qualified in good standing in each jurisdiction where the
failure to preserve and maintain such qualifications would result in a Material
Adverse Effect, including appointing and employing such agents or attorneys in
each jurisdiction where it shall be necessary to take action under this
Agreement, and (d) comply with its organizational documents (provided, however,
that nothing in this Section 6.9 shall prohibit the Seller from entering into
any merger, consolidation or amalgamation with, or selling or otherwise
transferring all or substantially all of its assets or all or substantially of
its assets related to the Included Product to, any other Person in a transaction
that complies with Section 10.4).

Section 6.10Commercialization of the Included Product.  Seller shall use
Commercially Reasonable and Diligent Efforts to prepare, execute, deliver and
file any and all agreements, documents or instruments that are necessary or
desirable to secure and maintain, Marketing Authorization in the United States
for the Included Product.  Seller shall not withdraw or abandon, or fail to take
any action necessary to prevent the withdrawal or abandonment of, Marketing
Authorization in the United States once obtained.  Following the receipt of a
Marketing Authorization in any country, the Seller agrees to use Commercially
Reasonable and Diligent Efforts, itself or through one or more Subsidiaries or
Licensees, to Commercialize the Included Product in each such country.

Section 6.11Material Contracts.  

(a)[*]

(b)Seller shall use Commercially Reasonable and Diligent Efforts in selecting
the applicable Material Contract Counterparty to a Material Contract and
negotiating and agreeing to the terms of such Material Contract (or any
amendment, modification, restatement, cancellation, supplement, termination or
waiver thereof).

(c)The Seller shall, and shall cause its Subsidiaries to, comply with all
material terms and conditions of and fulfill all material obligations under each
Material Contract or Key Commercial Contract to which any of them is
party.  Upon the occurrence of a breach of any such Material Contract or Key
Commercial Contract by any other party thereto, which would reasonably be
expected to result in a Material Adverse Effect, the Seller shall use
Commercially Reasonable and Diligent Efforts to seek to enforce all of its (or
its Subsidiary’s) rights and remedies thereunder.

(d)To the extent (i) Seller sells or otherwise disposes of its right, title
and/or interest in and to the Included Product to a Third Party, either on a
worldwide or jurisdiction by jurisdiction basis, and the terms of such sale or
disposition does not include the payment of royalties to Seller in respect of
Net Sales in an amount equal to or greater than the Applicable Tiered Percentage
or (ii) otherwise enters into any agreement, arrangement or understanding
pursuant to which a Third Party is entitled to the Exploitation or
Commercialization of the

 

35

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Included Product, but such agreement, arrangement or understanding does not
include the payment of royalties in respect of Net Sales to Seller in an amount
equal to or greater than the Applicable Tiered Percentage, then Seller shall
cause such Third Party to (A) instruct all Licensees of such Third Party and
account debtors (which instruction shall be in form and substance reasonably
satisfactory to the Purchaser and identify Purchaser as having a right to a
receive a portion of such amounts, and a copy of which shall be delivered to the
Purchaser promptly following delivery to such Licensee or account debtor) to
remit all proceeds payable to such Third Party in respect of accounts and
royalty receivables arising out of sales of Included Product in the United
States to the Collection Account to be disbursed in accordance with Section 3.2
and 3.3 (as if such Third Party were the Seller for purposes thereof), in each
case, in a manner that preserves Purchaser’s right to receive the Applicable
Tiered Percentage of Net Sales and (B) be bound by the terms of this Section
6.11(d); provided that this Section 6.11(d) shall not apply to any sale,
disposal, agreement arrangement or understanding pursuant to which no proceeds
are payable.

Section 6.12Adverse Effect.  Notwithstanding anything to the contrary in this
Agreement, Seller shall not take any action or abstain from taking any action,
directly or indirectly, which action or abstinence could have the effect of
altering the terms and conditions of this Agreement or the other Transaction
Documents (or any ancillary documents thereto) in a manner adverse to the
Purchaser.

Article VII
THE CLOSINGS

Section 7.1Closing.  Subject to the terms of this Agreement, the closings of the
transactions contemplated hereby (each, a “Closing”) shall take place on

(a)for the initial Closing (the “Initial Closing” and the date hereof, the
“Initial Closing Date”) at the offices of Cooley LLP at 3175 Hanover Street,
Palo Alto, CA 94304, or such other place as the parties hereto mutually agree;
and

(b)for the subsequent Closing (the “Subsequent Closing”), on the fifth (5th)
Business Day (the “Subsequent Closing Date”) following the written notification
from Seller of satisfaction of the condition set forth on Exhibit D at the
offices of Cooley LLP at 3175 Hanover Street, Palo Alto, CA 94304, or such other
place as the parties hereto mutually agree.

Section 7.2Conditions to Subsequent Closing.

(a)The obligations of the Purchaser relating to the Subsequent Closing shall be
subject to (i) the receipt of the items identified in Section 7.3(b), (ii) no
Bankruptcy Event with respect to the Seller shall have occurred and be
continuing and (iii) the satisfaction of the condition set forth on Exhibit D;
provided that (A) if the condition set forth on Exhibit D is not satisfied on or
before September 1, 2018, Purchaser shall have the right, but not the obligation
to terminate Purchaser’s rights and Seller’s obligations relating to the
Subsequent Closing by delivering notice of such termination to Seller, and (B)
if the condition set forth on Exhibit D is

 

36

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

not satisfied on or before October 1, 2018, Seller’s obligations with respect to
Section 2.2(b) shall not apply, and Purchaser’s rights with respect to the
Subsequent Closing shall automatically terminate.

(b)Notwithstanding Section 7.2(a), if Seller is acquired by a Third Party at any
time after the Effective Date and prior to the occurrence of the condition set
forth on Exhibit D, Seller’s obligations with respect to Section 2.2(b) shall
not apply, and Purchaser’s rights with respect to the Subsequent Closing shall
automatically terminate.

Section 7.3Closing Deliverables of the Seller.  

(a)At the Initial Closing, the Seller shall deliver or cause to be delivered to
the Purchaser the following:

(i)the Bill of Sale executed by the Seller; and

(ii)a certificate of an executive officer of the Seller (the statements made in
which shall be true and correct on and as of the applicable Closing Date): (i)
attaching copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) resolutions of the governing body
of the Seller authorizing and approving the execution, delivery and performance
by the Seller of the Transaction Documents and the transactions contemplated
herein and therein; (ii) setting forth the incumbency of the officer or officers
of the Seller who have executed and delivered the Transaction Documents,
including therein a signature specimen of each such officer or officers; and
(iii) attaching a copy, certified by such officer as true and complete, of a
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the Applicable Laws of such jurisdiction,

(b)At the Subsequent Closing, the Seller shall deliver or cause to be delivered
to the Purchaser the following:

(i)a certificate of an executive officer of the Seller (the statements made in
which shall be true and correct on and as of the applicable Closing Date): (A)
attaching copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) confirming that resolutions of
the governing body of the Seller authorizing and approving the execution,
delivery and performance by the Seller of the Transaction Documents and the
transactions contemplated herein and therein remain in full force and effect;
and (B) attaching a copy, certified by such officer as true and complete, of a
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the Applicable Laws of such jurisdiction;

(ii) a certificate of an executive officer of the Seller certifying the
satisfaction of the condition set forth on Exhibit D; and

 

37

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(iii)a certificate of an executive officer of the Seller certifying that the
representations and warranties set forth in Sections 4.1, 4.2, 4.3, 4.4, 4.5,
4.6, 4.7, 4.10, 4.11, 4.13, 4.15 and 4.16 are true and correct on and as of the
applicable Closing Date;

Section 7.4Closing Deliverables of the Purchaser.  

(a)At the Initial Closing, the Purchaser shall deliver or cause to be delivered
to the Seller the following:

(i)the Bill of Sale executed by the Purchaser; and

(ii)payment of the Purchase Amount in accordance with Section 2.2(a).

(b)At the Subsequent Closing, the Purchaser shall deliver or cause to be
delivered to the Seller the following:

(i)the Bill of Sale executed by the Purchaser; and

and

(ii)payment of the second portion of the Purchase Amount in accordance with
Section 2.2(b).

Article VIII
CONFIDENTIALITY

Section 8.1 Confidentiality; Permitted Use.  During the Payment Term and for a
period of [*] years thereafter, each Party shall maintain in strict confidence
all Confidential Information and materials disclosed or provided to it by the
other Party, except as approved in writing in advance by the disclosing Party,
and shall not use or reproduce the disclosing Party’s Confidential Information
for any purpose other than as required to carry out its obligations and exercise
its rights pursuant to this Agreement (the “Purpose”).  The Party receiving such
Confidential Information (the “Recipient”) agrees to institute measures to
protect the Confidential Information in a manner consistent with the measures it
uses to protect its own most sensitive proprietary and confidential information,
which must not be less than a reasonable standard of care.  Notwithstanding the
foregoing, the Recipient may permit access to the disclosing Party’s
Confidential Information to those of its employees or authorized representatives
having a need to know such information for the Purpose and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained herein.  Each Party shall be
responsible for the breach of this Agreement by its employees or authorized
representatives.  Each Party shall immediately notify the other Party upon
discovery of any loss or unauthorized disclosure of the other Party’s
Confidential Information.  

Section 8.2Exceptions.  The obligations of confidentiality and non-use set forth
in Section 8.1 shall not apply to any portion of Confidential Information that
the Recipient or its

 

38

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Affiliates can demonstrate was: (a) known to the general public at the time of
its disclosure to the Recipient or its Affiliates, or thereafter became
generally known to the general public, other than as a result of actions or
omissions of the Recipient, its Affiliates, or anyone to whom the Recipient or
its Affiliates disclosed such portion; (b) known by the Recipient or its
Affiliates prior to the date of disclosure by the disclosing Party; (c)
disclosed to the Recipient or its Affiliates on an unrestricted basis from a
source unrelated to the disclosing Party and not known by the Recipient or its
Affiliates to be under a duty of confidentiality to the disclosing Party; or (d)
independently developed by the Recipient or its Affiliates by personnel that did
not use the Confidential Information of the disclosing Party in connection with
such development.  

Section 8.3Permitted Disclosures.  The obligations of confidentiality and
non-use set forth in Section 8.1 shall not apply to the extent that the
receiving Party or its Affiliates: (a) is required to disclose Confidential
Information pursuant to: (i) an order of a court of competent jurisdiction; (ii)
Applicable Laws; (iii) regulations or rules of a securities exchange; (iv)
requirement of a Governmental Authority for purposes related to development or
commercialization of an Included Product, or (v) the exercise by each Party of
its rights granted to it under this Agreement or its retained rights or as
required to perfect Purchaser’s rights under the Transaction Documents; or (b)
discloses such Confidential Information solely on a “need to know basis” to
Affiliates, potential or actual: acquirers, merger partners, licensees,
permitted assignees, collaborators (including Licensees), subcontractors,
investment bankers, investors, limited partners, partners, lenders, or other
financial partners, and their respective directors, employees, contractors and
agents, or (c) provides a copy of this Agreement or any of the other Transaction
Documents to the extent requested by an authorized representative of a U.S. or
foreign tax authority, (d) discloses Confidential Information in response to a
routine audit or examination by, or a blanket document request from, a
Governmental Entity; provided that (A) such Third Party or person or entity in
subsection (b) agrees to confidentiality and non-use obligations with respect
thereto at least as stringent as those specified for in this Article VIII; and
(B) in the case of (a)(i) through (iv), to the extent permitted by Applicable
Law, the Recipient shall provide prior written notice thereof to the disclosing
Party and provide the opportunity for the disclosing Party to review and comment
on such required disclosure and request confidential treatment thereof or a
protective order therefor.

Section 8.4Return of Confidential Information.  Each Party shall return or
destroy, at the other Party’s instruction, all Confidential Information of the
other Party in its possession upon termination or expiration of this Agreement,
or destroy such Confidential Information; provided, however, that each Party
shall be entitled to retain one (1) copy of such Confidential Information of the
other Party for legal archival purposes and/or as may be required by Applicable
Law and neither Party shall be required to return, delete or destroy
Confidential Information or any electronic files or any information prepared by
such Party that have been backed-up or archived in the ordinary course of
business consistent with past practice.

 

39

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Article IX
INDEMNIFICATION

Section 9.1Indemnification by the Seller.  The Seller agrees to indemnify and
hold each of the Purchaser and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling persons (each, a “Purchaser Indemnified Party”) harmless from
and against, and will pay to each Purchaser Indemnified Party the amount of, any
and all Losses awarded against or incurred or suffered by such Purchaser
Indemnified Party arising out of (a) any breach of any representation, warranty
or certification made by the Seller in any of the Transaction Documents or
certificates given by the Seller to the Purchaser in writing pursuant to this
Agreement or any other Transaction Document, (b) any breach of or default under
any covenant or agreement by the Seller to the Purchaser pursuant to any
Transaction Document, (c) any Excluded Liabilities and Obligations and (d) any
fees, expenses, costs, liabilities or other amounts incurred or owed by the
Seller to any brokers, financial advisors or comparable other Persons retained
or employed by it in connection with the transactions contemplated by this
Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Purchaser Indemnified Party (i) that results from the bad
faith or willful misconduct of such Purchaser Indemnified Party, or (ii) to the
extent resulting from acts or omissions of the Seller based upon the written
instructions from any Purchaser Indemnified Party.  With respect to
indemnification by the Seller pursuant to this Section 9.1, (A) the Seller’s
maximum liability shall not exceed an amount equal to (1) one hundred and ninety
five percent (195%) of the Purchase Amount, minus (2) the aggregate amount
collected or received by the Purchaser (and any direct or indirect transferee of
the Purchaser to whom any interest in the Purchased Receivables is transferred)
in respect of the Purchased Receivables, minus (3) the aggregate amount
collected or received by the Purchaser (and any direct or indirect transferee of
the Purchaser to whom any interest in the Purchased Receivables is transferred)
pursuant to the exercise of its rights under this Section 9.1 (without
duplication of any amounts received pursuant to clause (2)); provided, however,
that such limitations on recovery shall not be applicable if the Seller’s
indemnification obligations results from or arises out of the fraud, willful
misconduct or gross negligence of Seller.

Section 9.2Indemnification by the Purchaser.   The Purchaser agrees to indemnify
and hold each of the Seller and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling Persons (each, a “Seller Indemnified Party”) harmless from and
against, and will pay to each Seller Indemnified Party the amount of, any and
all Losses awarded against or incurred or suffered by such Seller Indemnified
Party arising out of (a) any breach of any representation, warranty or
certification made by the Purchaser in any of the Transaction Documents or
certificates given by the Purchaser in writing pursuant hereto or thereto, (b)
any breach of or default under any covenant or agreement by the Purchaser
pursuant to any Transaction Document and (c) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Purchaser to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Agreement; provided,
however, that the foregoing shall exclude any indemnification to any Seller
Indemnified Party (i) that results from the bad faith or willful misconduct of
such Seller Indemnified Party, (ii) to the extent resulting from acts or
omissions of

 

40

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

the Purchaser based upon the written instructions from any Seller Indemnified
Party or (iii) for any matter in respect of which any Purchaser Indemnified
Party would be entitled to indemnification under Section 9.1.

Section 9.3Procedures.  If any Third Party Claim shall be brought or alleged
against an indemnified party in respect of which indemnity is to be sought
against an indemnifying party pursuant to Section 9.1 or Section 9.2, the
indemnified party shall, promptly after receipt of notice of the commencement of
any such Third Party Claim, notify the indemnifying party in writing of the
commencement thereof, enclosing a copy of all papers served, if any; provided,
that the omission to so notify such indemnifying party will not relieve the
indemnifying party from any liability that it may have to any indemnified party
under Section 9.1 or Section 9.2 unless, and only to the extent that, the
indemnifying party is actually prejudiced by such omission.  In the event that
any Third Party Claim is brought against an indemnified party and it notifies
the indemnifying party of the commencement thereof in accordance with this
Section 9.3, the indemnifying party will be entitled, at the indemnifying
party’s sole cost and expense, to participate therein and, to the extent that it
may wish, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not, subject to the immediately
succeeding sentence, be liable to such indemnified party under this Article IX
for any legal or other expenses subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation.  In any such Third Party Claim, an indemnified party shall have
the right to retain its own counsel, but the reasonable fees and expenses of
such counsel shall be at the sole cost and expense of such indemnified party
unless (a) the indemnifying party and the indemnified party shall have mutually
agreed to the retention of such counsel, (b) the indemnifying party has assumed
the defense of such proceeding and has failed within a reasonable time to retain
counsel reasonably satisfactory to such indemnified party or (c) the named
parties to any such Third Party Claim (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interests between them based on the advice of counsel to the
indemnifying party.  It is agreed that the indemnifying party shall not, in
connection with any Third Party Claim or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate law firm (in addition to local counsel where necessary) for all such
indemnified parties.  The indemnifying party shall not be liable for any
settlement of any Third Party Claim effected without its written consent, but,
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any Loss by reason of such settlement or judgment.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or discharge of any pending or threatened Third Party
Claim in respect of which any indemnified party is or could have been a party
and indemnity could have been sought hereunder by such indemnified party, unless
such settlement, compromise or discharge, as the case may be, (i) includes an
unconditional written release of such indemnified party, in form and substance
reasonably satisfactory to the indemnified party,

 

41

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

from all liability on claims that are the subject matter of such claim or
proceeding, (ii) does not include any statement as to an admission of fault,
culpability or failure to act by or on behalf of any indemnified party and (iii)
does not impose any continuing material obligation or restrictions on such
indemnified party.

Section 9.4Other Claims.  A claim by an indemnified party under this Article IX
for any matter not involving a Third Party Claim and in respect of which such
indemnified party seeks indemnification hereunder may be made by delivering, in
good faith, a written notice of demand to the indemnifying party, which notice
shall contain (a) a description and the amount of any Losses incurred or
suffered or reasonably expected to be incurred or suffered by the indemnified
party, (b) a statement that the indemnified party is entitled to indemnification
under this Article IX for such Losses and a reasonable explanation of the basis
therefor, and (c) a demand for payment in the amount of such Losses.  For all
purposes of this Section 9.4, the Seller shall be entitled to deliver such
notice of demand to the Purchaser on behalf of the Seller Indemnified Parties,
and the Purchaser shall be entitled to deliver such notice of demand to the
Seller on behalf of the Purchaser Indemnified Parties. Within thirty (30) days
after receipt by the indemnifying party of any such notice, the indemnifying
party may deliver to the indemnified party that delivered the notice a written
response in which the indemnifying party (a) agrees that the indemnified party
is entitled to the full amount of the Losses claimed in the notice from the
indemnified party; (b) agrees that the indemnified party is entitled to part,
but not all, of the amount of the Losses claimed in the notice from the
indemnified party; or (c) indicates that the indemnifying party disputes the
entire amount of the Losses claimed in the notice from the indemnified
party.  If the indemnified party does not receive such a response from the
indemnifying party within such thirty (30)-day period, then the indemnifying
party shall be conclusively deemed to have agreed that the indemnified party is
entitled to the full amount.  If the indemnifying party and the indemnified
party are unable to resolve any dispute relating to any amount of the Losses
claimed in the notice from the indemnified party within thirty (30) days after
the delivery of the response to such notice from the indemnifying party, then
the parties shall be entitled to resort to any legal remedy available to such
party to resolve such dispute that is provided for in this Agreement, subject to
all the terms, conditions and limitations of this Agreement.

Section 9.5Exclusive Remedy.  Except for any claims for specific performance
pursuant to Section 10.2, the indemnification afforded by this Article IX shall
be the sole and exclusive remedy for any and all Losses awarded against or
incurred or suffered by the Purchaser Indemnified Parties against the Seller,
and the Seller Indemnified Parties against the Purchaser, as the case may be, in
connection with the transactions contemplated by the Transaction Documents,
including with respect to any breach of any representation, warranty or
certification made by a party hereto in any of the Transaction Documents or
certificates given by a party hereto in writing pursuant hereto or thereto or
any breach of or default under any covenant or agreement by a party hereto
pursuant to any Transaction Document, in each case other than any breach or
default resulting from the fraud or willful misconduct of such party, provided
that any action, suit or proceeding brought with respect to any such claim shall
be subject to the monetary limitation on recovery by indemnification pursuant to
Section 9.1 (in the aggregate with any

 

42

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

other amounts that are subtracted from the Purchase Amount in determining the
monetary limitation on recovery by  indemnification pursuant to Section 9.1).

Section 9.6Limitations.  The Purchaser acknowledges and agrees that, other than
the representations and warranties of the Seller specifically contained in
Article IV, there are no representations or warranties of the Seller or any
other Person either expressed or implied with respect to the Included Product
Payment Amounts, Net Sales, the Patent Rights, the Purchased Receivables, the
Included Product, this Agreement or the transactions contemplated hereby or in
any of the other Transaction Documents or otherwise, and that it does not rely
on, and shall have no remedies in respect of, any representation or warranty not
specifically set forth in Article IV.  Without limiting the foregoing, the
Purchaser acknowledges and agrees that (i) the Purchaser, together with its
Affiliates and their respective representatives, have made their own
investigation of the Included Product Payment Amounts, Net Sales, the Patent
Rights, the Purchased Receivables, the Included Product, the creditworthiness of
the Seller and its Affiliates, this Agreement and the transactions contemplated
hereby and in the other Transaction Documents and are not relying on, and shall
have no remedies in respect of, any implied warranties or upon any
representation or warranty whatsoever (other than any representation or warranty
specifically set forth in Article IV), and (ii) except as expressly set forth in
any representation or warranty in Article IV, the Purchaser shall have no claim
or right regarding Losses pursuant to this Article IX (or otherwise) with
respect to any information, documents or materials furnished or made available
to the Purchaser or any of its Affiliates or its or its Affiliates’
representatives in any data room, presentation, interview or in any other form
or manner relating to the transactions contemplated hereby or by any of the
other Transaction Documents.  

Article X
MISCELLANEOUS

Section 10.1Survival.  All representations, warranties and covenants made herein
and in any other Transaction Document or any certificate delivered pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing.  The rights hereunder to indemnification and payment of Losses
under Article IX or to seek specific performance under Section 10.2 based on
such representations, warranties and covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time (whether before or after the execution and
delivery of this Agreement or the Closing) in respect of the accuracy or
inaccuracy of or compliance with, any such representation, warranty or covenant.

Section 10.2Specific Performance.  Each of the Parties hereto acknowledges that
the other Party hereto will have no adequate remedy at law if the other Party
fails to perform any of its obligations under any of the Transaction
Documents.  In such event, each of the Parties hereto agrees that the other
Party hereto shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Agreement without
the necessity of posting a bond or proving the inadequacy of monetary damages as
a remedy and to obtain injunctive relief against any breach or threatened breach
of the Transaction Documents.  The

 

43

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Parties further agree not to assert that a remedy of specific performance is
unenforceable, invalid, contrary to applicable law or inequitable for any
reason.

Section 10.3Notices.  All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, (b) upon receipt when sent by an overnight
courier (costs prepaid and receipt requested), (c) on the date personally
delivered to an authorized officer of the party to which sent or (d) on the date
transmitted by electronic transmission (other than facsimile transmission) with
a confirmation of receipt, in all cases, with a copy emailed to the recipient at
the applicable address, addressed to the recipient as follows:

if to the Seller, to:

Portola Pharmaceuticals, Inc.
270 E. Grand Avenue
South San Francisco, CA  94080

Attention: [*]
Telephone: [*]
Email: [*]

with a copy to (which shall not constitute notice):

Cooley LLP
3175 Hanover St.
Palo Alto, CA  94304

Attention: Robert Jones
Telephone: [*]
Email: [*]

if to the Purchaser, to:

HealthCare Royalty Management, LLC
on behalf of each entity constituting the Purchaser
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: [*]
[*]

Email: [*]

 

44

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

With a copy (which shall not constitute notice) to:

HealthCare Royalty Management, LLC
on behalf of each entity constituting the Purchaser
300 Atlantic Street, Suite 600
Stamford, CT 06901
Attention: Chief Legal Officer
Email: [*]

with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, New York 10281
Attn: Ira J. Schacter
E-mail: [*]

Each Party hereto may, by notice given in accordance herewith to the other Party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

Section 10.4Successors and Assigns.  

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.  The Seller shall not be entitled to assign any of its obligations and
rights under this Agreement without the prior written consent of the Purchaser;
provided that the Seller may, without the consent of the Purchaser, assign any
of its obligations or rights under this Agreement to any (a) Affiliate receiving
an assignment of the right to Exploit or Commercialize the Included Product and
receive underlying Net Sales generating Purchased Receivables; provided that the
Seller continues to be liable for all of its obligations under this Agreement or
(b)  any other Person with which it may merge or consolidate or to which it may
sell all or substantially all of its assets or all or substantially of its
assets related to the Included Product, provided that with respect to clause (a)
or (b), the assignee under any such assignment agrees to be bound by the terms
of the Transaction Documents and furnishes a written agreement to such effect to
the Purchaser.  The Purchaser may assign any of its obligations and rights
hereunder without restriction to any entity or entities other than a Competitor;
provided that the obligations of Seller pursuant to Articles III and VI shall
remain solely obligations to Purchaser unless Purchaser has assigned the
entirety to its obligations and rights hereunder to a single Person. The
Purchaser shall give notice of any such assignment to the Seller promptly after
the occurrence thereof.  The Seller shall be under no obligation to reaffirm any
representations, warranties or covenants made in this Agreement or any of the
other Transaction Documents.  Any purported assignment of rights or obligations
in violation of this Section 10.4 will be void.

 

45

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Section 10.5Independent Nature of Relationship.  The relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other Party hereto or any of its Affiliates.  Nothing contained herein or in
any other Transaction Document shall be deemed to constitute the Seller and the
Purchaser as a partnership, an association, a joint venture or any other kind of
entity or legal form.  The Parties agree that they shall not take any
inconsistent position with respect to such treatment in a filing with any
Governmental Authority.

Section 10.6Entire Agreement.  This Agreement, together with the Exhibits hereto
(which are incorporated herein by reference) and the other Transaction
Documents, constitute the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both written and oral, between the Parties
hereto with respect to the subject matter of this Agreement.  No representation,
inducement, promise, understanding, condition or warranty not set forth herein
(or in the Exhibits hereto or the other Transaction Documents) has been made or
relied upon by either Party hereto.

Section 10.7Governing Law.

(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OR CHOICE OF FORUM OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(a)Each of the Parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
Parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by Applicable Law, in such federal
court.  Each of the Parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

(b)Each of the Parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 10.7(b).  Each of the Parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

46

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(c)Each of the Parties hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.3.  Nothing in this Agreement will
affect the right of any Party hereto to serve process in any other manner
permitted by Applicable Law.  Each of the Parties hereto waives personal service
of any summons, complaint or other process, which may be made by any other means
permitted by New York law.

Section 10.8Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.8.

Section 10.9Severability.  If one or more provisions of this Agreement are held
to be invalid, illegal or unenforceable by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect, and
the Parties hereto shall replace such invalid, illegal or unenforceable
provision with a new provision permitted by Applicable Law and having an
economic effect as close as possible to the invalid, illegal or unenforceable
provision.  Any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree by a court of competent jurisdiction shall
remain in full force and effect to the extent not held invalid, illegal or
unenforceable.

Section 10.10Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Party hereto.  Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.

Section 10.11Amendments; No Waivers.  Neither this Agreement nor any term or
provision hereof may be amended, supplemented, restated, waived, changed or
modified except with the written consent of the Parties hereto.  No failure or
delay by either Party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  No notice to or demand on either Party
hereto in any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval hereunder shall, except as may otherwise
be stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar

 

47

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

waiver or approval thereafter to be granted hereunder.  The rights and remedies
herein provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

Section 10.12No Third Party Rights.  Other than the Parties, no Person will have
any legal or equitable right, remedy or claim under or with respect to this
Agreement.  This Agreement may be amended or terminated, and any provision of
this Agreement may be waived, without the consent of any Person who is not a
Party.  The Seller shall enforce any legal or equitable right, remedy or claim
under or with respect to this Agreement for the benefit of the Seller
Indemnified Parties and the Purchaser shall enforce any legal or equitable
right, remedy or claim under or with respect to this Agreement for the benefit
of the Purchaser Indemnified Parties.

Section 10.13Table of Contents and Headings.  The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

{SIGNATURE PAGE FOLLOWS}

 

 

 

 

48

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

PORTOLA PHARMACEUTICALS, INC.

By: /s/ William Lis
     Name: William Lis
     Title: Chief Executive Officer

HEALTHCARE ROYALTY PARTNERS III, L.P.

By: HealthCare Royalty GP III, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative

HEALTHCARE ROYALTY PARTNERS II, L.P.

By: HealthCare Royalty GP II, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative



HCRP OVERFLOW FUND, L.P.

By: HCRP Overflow Fund GP, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative

 

MOLAG HEALTHCARE ROYALTY, LLC

By: HCRP MGS Account Management, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

KNOWLEDGE PERSONS

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

SCHEDULE 4.11

PATENT RIGHTS

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

Portola Ref. No.

Country

Status

Application No.

Filing Date

Patent No.

Patent Issue Date

Status

Projected Term

Owner

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

SCHEDULE 4.14(A)

MATERIAL CONTRACTS

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF BILL OF SALE

This BILL OF SALE is dated as of February 2, 2017 (the “Closing Date”) by
Portola Pharmaceuticals, Inc., a Delaware corporation (the “Seller”), in favor
of HealthCare Royalty Partners III, L.P., a Delaware limited partnership;
HealthCare Royalty Partners II, L.P., a Delaware limited partnership; HCRP
Overflow Fund, L.P., a Delaware limited partnership; and MOLAG Healthcare
Royalty, LLC, a Delaware limited liability company (collectively, the
“Purchaser”).

RECITALS

WHEREAS, the Seller and the Purchaser are parties to that certain Purchase and
Sale Agreement, dated as of the Closing Date (the “Agreement”), pursuant to
which, among other things, the Seller agrees to sell, assign, transfer, convey
and grant to the Purchaser, and the Purchaser agrees to purchase, acquire and
accept from the Seller, all of the Seller’s right, title and interest in, to and
under the Purchased Receivables, for the consideration described in the
Agreement; and

WHEREAS, the parties hereto now desire to carry out the purposes of the
Agreement by the execution and delivery of this instrument evidencing the
Purchaser’s purchase, acquisition and acceptance of the Purchased Receivables;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the Agreement and of other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

The Seller, by this Bill of Sale, does hereby sell, assign, transfer, convey and
grant to the Purchaser, and the Purchaser does hereby purchase, acquire and
accept, the Purchased Receivables.

 

2.

The parties hereto acknowledge that the Purchaser is not assuming any of the
Excluded Liabilities and Obligations.

 

3.

This Bill of Sale (i) is made pursuant to, and is subject to the terms of, the
Agreement and (ii) shall be binding upon and inure to the benefit of the Seller,
the Purchaser and their respective successors and permitted assigns, for the
uses and purposes set forth and referred to above, effective immediately upon
its delivery to the Purchaser.

 

4.

THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OR CHOICE OF FORUM OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

5.

This Bill of Sale may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.

 

6.

The following terms as used herein shall have the following respective meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of securities entitled to elect the board of directors or management
board, by contract or otherwise, and the terms “controlled” and “controlling”
have meanings correlative to the foregoing.  

“Annual Net Sales” means, with respect to any Calendar Year, the aggregate
amount of worldwide Net Sales in the Territory for that Calendar Year.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Applicable Tiered Percentage” means the percentage based on the applicable
portion of Annual Net Sales and the Purchase Amount, as set forth in the chart
below, and calculated as follows: (a) with respect to a Purchase Amount pursuant
to Section 2.2(a) only, the percentage set forth in the applicable row of column
1, or (b) with respect to a Purchase Amount pursuant to both Section 2.2(a) and
Section 2.2(b) of the Agreement, the sum of (i) the percentage set forth in the
applicable row of column 1, plus (ii) the percentage set forth in the applicable
row of column 2:

 

Royalty Tiers based on Annual Net Sales

1. If the Purchase Amount is Pursuant to Section 2.2(a) of the Agreement Only

2. If the Purchase Amount is Pursuant to Section 2.2(b) of the Agreement, Add to
Column 1:

 

 

 

A. Portion of Annual Net Sales less than or equal to $150,000,000

 

2.0%

5.85%

B. Portion of Annual Net Sales exceeding $150,000,000 and less than or equal to
$[*]

 

2.0%

[*]%

C. Portion of Annual Net Sales in excess of $[*]

 

2.0%

1.58%

provided that as illustrated in the financial analysis separately provided and
agreed to by the Parties, (a) if the Approval Condition has not been satisfied
before [*] then each of the percentages set forth in the applicable rows of
column 1 shall be increased by [*]% for each Calendar Quarter, starting with
[*], until the Approval Condition has been satisfied and, in addition, (b) if
the Manufacturing Approval Condition has not been satisfied before October 1,
2018, then each of the percentages set forth in the applicable row of column 1
shall be increased by [*] for each Calendar Quarter starting with [*], until
[*].  

“Approval Conditions” means either (a) the satisfaction of the condition set
forth on Exhibit D of the Agreement, or (b) the receipt from the EMA of
Marketing Authorization for the Included Product.

“Calendar Quarter” means, for the first calendar quarter, the period beginning
on the Closing Date and ending on the last day of the calendar quarter in which
the Closing Date falls, and thereafter each successive period of three (3)
consecutive calendar months ending on March 31, June 30, September 30 or
December 31.  

“Calendar Year” means (a) for the first such Calendar Year the period beginning
on First Commercial Sale of the Included Product and ending on December 31 of
the year in which such First Commercial Sale occurs, (b) for each year of the
Term thereafter, each successive period beginning on January 1 and ending twelve
(12) consecutive calendar months later on December

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

31, and (c) for the last year of the Term, the period beginning on January 1 of
the year in which the Agreement expires or terminates and ending on the
effective date of expiration or termination of the Agreement.

“Combination Product” means an Included Product that is comprised of or contains
the Compound in addition to one or more additional active ingredients (whether
co-formulated or co-packaged) that are neither the Compound nor generic or other
non-proprietary compositions of matter.  Pharmaceutical dosage form vehicles,
adjuvants and excipients shall be deemed not to be “active ingredients”.

“Compound” means andexanet alfa, a modified human fXa protein [*].

“Dollar” or the sign “$” means United States dollars.

“EMA” means the European Medicines Agency or any successor agency or authority
thereto.

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3
of the Agreement.

“FDA” means the U.S. Food and Drug Administration or any successor agency or
authority thereto.

“First Commercial Sale” means, with respect to the Included Product in the
Territory, the first arm’s-length sale, transfer or disposition for value to a
Third Party of the Included Product in any country in the Territory after
Marketing Authorization for the Included Product has been obtained in such
country; provided, that, the following shall not constitute a First Commercial
Sale: (a) any sale to an Affiliate or Licensee unless the Affiliate or Licensee
is the ultimate end user of the Included Product or (b) any use of the Included
Product in clinical trials, pre-clinical studies or other research or
development activities, or disposal or transfer of the Included Product for a
bona fide charitable purpose.

“GAAP” means generally accepted accounting principles in effect as the standard
financial accounting guidelines in the United States from time to time
(consistently applied and on a basis consistent with the accounting policies,
practices, procedures, valuation methods and principles used in preparing the
Seller’s financial statements), and any successor thereto.  For clarity, to the
extent a transition in generally accepted accounting principles would
substantively change the recognition of revenue with respect to Net Sales (as
currently defined) and its calculation as set forth in the Agreement, then the
Parties shall meet and discuss in good faith an adjustment payment and amendment
to the definitions hereunder to address the changes in accounting principles
affecting the calculation of the Purchased Receivables.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

powers or functions of or pertaining to government, including each Patent
Office, the FDA and any other government authority in any jurisdiction.

“Included Product” means any pharmaceutical or biological composition containing
the Compound, including the product currently trademarked in the United States
as AndexXa™.  For clarity, references in this Bill of Sale to “an” Included
Product or to “the” Included Product refer to any Included Product.

“Included Product Payment Amount” means, for each Calendar Quarter, an amount
equal to the Applicable Tiered Percentage multiplied by the Quarterly Net Sales
for such Calendar Quarter.  For clarity, the Applicable Tiered Percentage used
to calculate the Included Product Payment Amount for a given Calendar Quarter
will be based on the aggregate Net Sales in the Territory billed or invoiced in
such Calendar Quarter and all prior Calendar Quarters in the applicable Calendar
Year.  Notwithstanding the foregoing, on a country-by-country basis, if, in any
given Calendar Quarter, (a) there is no Valid Claim in such country (a
“Non-Patent Right Country”) where Net Sales are being made by a Licensee (and
not by Portola or any Affiliate), and (b) the Licensee Net Sales Percentage
applicable to the Quarterly Net Sales of the Included Product in such Non-Patent
Right Country is less than the Applicable Tiered Percentage on Quarterly Net
Sales in countries in which a Valid Claim exists, then the Included Product
Payment Amount payable on Quarterly Net Sales for such Non-Patent Right Country
shall be an amount equal to the Licensee Net Sales Percentage multiplied by the
Quarterly Net Sales in such Non-Patent Right Country, solely during such
Calendar Quarters in which the foregoing subsection (b) applies.  Illustrative
calculations for the Included Product Payment Amount have been separately
provided and agreed to by the Parties.

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money, (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (c) any obligation of such Person
to pay the deferred purchase price of property or services (except (i) trade
accounts payable that arise in the ordinary course of business, (ii) payroll
liabilities and deferred compensation, and (iii) any purchase price adjustment,
royalty, earnout, milestone payments, contingent payment or deferred payment of
a similar nature incurred in connection with any license, lease, contract
research and clinic trial arrangements or acquisition), (d) any obligation of
such Person as lessee under a capital lease (under GAAP as in effect on the date
hereof), (e) any obligation of such Person to purchase securities or other
property that arises out of or in connection with the sale of the same or
substantially similar securities or property, (f) any non-contingent obligation
of such Person to reimburse any other Person in respect of amounts paid under a
letter of credit or other guaranty issued by such other Person, (g) any
Indebtedness of others secured by a Lien on any asset of such Person and (i) any
Indebtedness of others guaranteed by such Person; provided that intercompany
loans among the Seller and its Affiliates shall not constitute Indebtedness.

“Licensee” means, with respect to the Included Product, a Third Party to whom
the Seller or any Affiliate of the Seller has granted a license or sublicense
(or any Third Party to whom any such Third Party has granted a license or
sublicense) to develop, have developed, make, have made, seek Regulatory
Approvals for, distribute, use, have used, import, sell, offer to sell, have
sold or otherwise Commercialize such Included Product.  As used in this Bill of
Sale, “Licensee”

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

includes any Third Party to whom the Seller or any Affiliate of the Seller has
granted the right (or any Third Party to whom any such Third Party has granted
the right) to distribute the Included Product provided that the applicable Third
Party that has been granted such right has the right to conduct, or the
responsibility for, active sales force promotion of such Included Product
anywhere within its distribution territory.

“Licensee Net Sales Percentage” means, with respect to a given Licensee, the
portion (expressed as a percentage) of Net Sales of Included Product by such
Licensee (or its Affiliates or sublicensees) payable to Seller or its Affiliates
by Licensee by way of royalty payments under the terms of the license or
sublicense granting rights in the Included Product to such Licensee.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse.

“Manufacturing Approval Condition” means FDA approval of the Included Product
developed pursuant to the agreement identified as number 2 on Schedule 4.14(a)
of the Agreement.

“Marketing Authorization” means, with respect to the Included Product, the
Regulatory Approval required by Applicable Law to sell the Included Product in a
country or region, including, to the extent required by Applicable Law for the
sale of the Included Product, all pricing approvals and government reimbursement
approvals.

“Net Sales” means, with respect to the Included Product the gross amount billed
or invoiced or otherwise recognized as revenue by the Seller in accordance with
GAAP in respect of sales or other dispositions of the Included Product in the
Territory by the Seller, its Affiliates or Licensees (or any permitted assignee
or transferee hereunder) (but not including sales to an Affiliate or Licensee
unless the Affiliate or Licensee is the ultimate end user of the Included
Product), less the following deductions to the extent included in the gross
amount billed or invoiced in respect of sales or other dispositions of the
Included Product or otherwise recognized as revenue by the Seller in accordance
with GAAP:  (a) credits or allowances actually granted for damaged products,
returns or rejections of Included Products, or for retroactive price reductions
and billing errors; (b) normal and customary trade and quantity discounts,
allowances and credits (including chargebacks); (c) excise taxes, sales taxes,
duties, VAT taxes and other taxes to the extent imposed upon and paid directly
with respect to the sales price, and a pro rata portion of pharmaceutical excise
taxes imposed on sales of pharmaceutical products as a whole and not specific to
Included Products (such as those imposed by the U.S. Patient Protection and
Affordable Care Act of 2010, Pub. L. No. 111-148, as amended) (and excluding in
each case national or local taxes based on income); (d) freight, postage,
shipping and shipping insurance expense and other transportation charges
directly related to the distribution of the Included Product; (e) distribution
services agreement fees and other similar amounts allowed or paid to Third Party
distributors, including specialty distributors of the Included Product;
(f) rebates made with respect to sales paid for by any Governmental Authority,
their agencies and purchasers and

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

reimbursers, managed health care organizations, or to trade customers; (g) the
portion of administrative fees paid during the relevant time period to group
purchasing organizations or pharmaceutical benefit managers relating to the
Included Product; (h) any invoiced amounts that are not collected by the Seller,
its Affiliates or Licensees, including bad debts; and (i) any customary or
similar payments to the foregoing (a) – (h) that apply to the sale or
disposition of pharmaceutical products.  

In the event that the Included Product is sold as part of a Combination Product,
then Net Sales for such Combination Product, for the purposes of determining the
applicable Included Product Payment Amounts and Purchased Receivables,
respectively, to be paid, shall be calculated by multiplying the Net Sales of
the Combination Product by the fraction:  A divided by (A+B), in which A is the
average selling price of the Included Product sold in substantial quantities
comprising the Compound as the sole therapeutically active ingredient in the
applicable country, and B is the average selling price of any product that is
sold separately in substantial quantities comprising the other therapeutically
active ingredients in such country, in each case during the accounting period in
which the sales of the Combination Product were made, or if no sales of such
Included Product or product comprising the other therapeutically active
ingredients occurred during such period, then such average selling prices as
sold during the most recent accounting period in which such sales did occur in
such country.    

If the Included Product contained in such Combination Product is not sold
separately in finished form in such country, the Seller and the Purchaser shall
determine Net Sales for such Included Product by mutual agreement based on the
relative contribution of such Included Product and each such other active
ingredient in such Combination Product in accordance with the above formula, and
shall take into account in good faith any applicable allocations and
calculations that may have been made for the same period in other countries.

“Patent” means any pending (including pursuant to a patent application) or
issued patent or continuation, continuation in part, division, extension or
reissue thereof, in any country in the world.

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Patents.

“Patent Rights” means any Patents that are owned or controlled by the Seller
that claim or cover the Included Product.

“Payment Term” means the time period commencing on the date of the First
Commercial Sale of the Included Product anywhere in any country in the Territory
and expiring on the date upon which the Purchaser has received cash payments in
respect of the Purchased Receivables totaling, in the aggregate, one hundred
ninety-five percent (195%) of the Purchase Amount, or to the extent that
Purchaser’s rights with respect to the Subsequent Closing are terminated
pursuant to Section 7.2(b) of the Agreement, [*].  

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Purchase Amount” has the meaning set forth in Section 2.2 of the Agreement.

“Purchased Receivables” means all of the Seller’s rights, title and interest in
and to, free and clear of any and all Liens, that portion of account and royalty
receivables arising out of sales of the Included Product in the United States in
an amount equal to the Included Product Payment Amount for each Calendar Quarter
during the Payment Term.

“Quarterly Net Sales” means, with respect to any Calendar Quarter, the aggregate
amount of Net Sales in the Territory for that Calendar Quarter.

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Included Product may be marketed, sold and distributed in a jurisdiction,
issued by the appropriate Regulatory Agency.

“Territory” means worldwide.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory and possession thereof and the District of Columbia.

“Valid Claim” means, solely with respect to Patents that claim or cover the
manufacture, use, sale, offer for sale or import of the Included Product: (a) an
issued claim of any issued Patent owned or controlled by the Seller that has not
expired, or been revoked, cancelled, become abandoned or disclaimed, been
declared invalid and/or unenforceable by a Patent Office or a decision or
judgment of a court or other appropriate body of competent jurisdiction; and (b)
a claim included in a pending Patent application that is being prosecuted in
good faith and that has not been cancelled, withdrawn from consideration,
finally determined to be unallowable by the Patent Office or applicable
Governmental Authority (from which no appeal is or can be taken), or abandoned
or disclaimed; provided, however, that, if a claim of a Patent application has
been pending for more than five (5) years, such claim will not constitute a
Valid Claim for the purposes of the Agreement unless and until a Patent issues
with such claim; provided, further, that, for purposes of the foregoing proviso,
any newly filed claim which claims essentially the same subject matter as any
earlier filed claim shall be considered pending for the same period of time as
such earlier filed claim has been pending.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
day and year first written above.

PORTOLA PHARMACEUTICALS, INC.

By: /s/ William Lis
     Name: William Lis
     Title: Chief Executive Officer

HEALTHCARE ROYALTY PARTNERS III, L.P.

By: HealthCare Royalty GP III, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative

HEALTHCARE ROYALTY PARTNERS II, L.P.

By: HealthCare Royalty GP II, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative



HCRP OVERFLOW FUND, L.P.

By: HCRP Overflow Fund GP, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative

 

MOLAG HEALTHCARE ROYALTY, LLC

 

By: HCRP MGS Account Management, LLC,
its general partner


By: /s/ Clark B. Futch
     Name: Clark B. Futch
     Title: Authorized Representative

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF PRESS RELEASE

Portola Pharmaceuticals Signs $150 Million Royalty Agreement with HealthCare
Royalty Partners for Development and Commercialization of Andexanet Alfa

SOUTH SAN FRANCISCO, Calif., Feb. 03, 2017 (GLOBE NEWSWIRE) -- Portola
Pharmaceuticals, Inc.®(Nasdaq:PTLA) today announced that it has signed a $150
million royalty agreement with HealthCare Royalty Partners (HCR). Under the
terms of the agreement, Portola received $50 million at closing and may receive
an additional $100 million upon U.S. Food and Drug Administration (FDA) approval
of AndexXaTM (andexanet alfa) in exchange for a tiered, mid-single-digit royalty
based on worldwide sales of the agent. The agreement is subject to a maximum
total royalty payment of 195 percent of the $150 million funded by HCR, at which
time the agreement would expire.

“We are looking forward to partnering with HCR on this financing, which will
provide us with capital to fund our operations in a non-dilutive manner and
successfully launch this potentially life-saving agent for the benefit of tens
of thousands of patients,” said Bill Lis, chief executive officer of Portola.

“We are very pleased to partner with Portola to help fund the development and
commercialization of andexanet alfa. Once approved, it will be the first
antidote available for the increasing number of patients admitted to the
hospital with a major bleeding episode who currently have no options to reverse
the effect of anticoagulation,” said Dr. Warren Cooper, chief medical officer
and managing director at HCR.

Clarke Futch, managing partner and chairman of HCR’s Investment Committee added,
“This transaction provides capital to Portola to further the development and
commercialization of andexanet alfa, which we believe will have a significant
impact on the lives of affected patients.”

Portola will use the proceeds for continued clinical and regulatory activities
and for planned development and commercialization of andexanet alfa, an
FDA-designated Breakthrough Therapy. Andexanet alfa is in development as a
potential antidote for Factor Xa inhibitors. Portola received a Complete
Response Letter from the FDA regarding its Biologics License Application for
andexanet alfa in August 2016, and expects to resubmit the application in the
first half of 2017. In the EU, the European Medicines Agency is reviewing the
Marketing Authorization Application for andexanet alfa.

About HealthCare Royalty Partners

HCR is a private investment firm that purchases royalties and uses debt-like
structures to invest in commercial or near-commercial stage life science assets.
HCR has $3.4 billion in cumulative capital commitments with offices in Stamford
(CT), San Francisco and Boston. Over the past decade, HCR's senior professionals
have completed more than 60 healthcare investments. For more information, visit
www.healthcareroyalty.com.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

About Portola Pharmaceuticals, Inc.

Portola Pharmaceuticals is a biopharmaceutical company developing product
candidates that could significantly advance the fields of thrombosis and other
hematologic diseases. The Company is advancing three programs, including
betrixaban, an oral, once-daily Factor Xa inhibitor; AndexXa™ (andexanet alfa),
a recombinant protein designed to reverse the anticoagulant effect in patients
treated with an oral or injectable Factor Xa inhibitor; and cerdulatinib, a
Syk/JAK inhibitor in development to treat hematologic cancers. Portola's
partnered program is focused on developing selective Syk inhibitors for
inflammatory conditions. For more information, visit www.portola.com and follow
the Company on Twitter @Portola_Pharma.

Forward-looking Statements

Statements contained in this press release regarding matters that are not
historical facts are "forward-looking statements" within the meaning of the
Private Securities Litigation Reform Act of 1995. Because such statements are
subject to risks and uncertainties, actual results may differ materially from
those expressed or implied by such forward-looking statements. Such statements
include, but are not limited to, statements regarding development of our product
candidates, our regulatory applications and estimated timelines associated
therewith. Risks that contribute to the uncertain nature of the forward-looking
statements include: failure to obtain regulatory approval for one or more of our
product candidates, failure to achieve U.S. FDA approval in a timely and
sufficient manner to receive the additional $100 million in funding from HCR,
whether or not there will be sales of or royalties on andexanet alfa, our belief
that the funds will be sufficient to fund our operations, our expectation that
we will incur losses for the foreseeable future and needs for additional funds
to commercialize one or more of our product candidates; the results of our
clinical trials related to the efficacy and safety of our product candidates;
our potential inability to manufacture our product candidates on a commercial
scale in a timely or cost-efficient manner; the accuracy of our estimates
regarding expenses and capital requirements; regulatory developments in the
United States and foreign countries; our ability to obtain and maintain
intellectual property protection for our product candidates; and our ability to
retain key scientific or management personnel. These and other risks and
uncertainties are described more fully in our most recent filings with the
Securities and Exchange Commission, including our most recent quarterly report
on Form 10-Q, which was filed on November 7, 2016. All forward-looking
statements contained in this press release speak only as of the date on which
they were made. We undertake no obligation to update such statements to reflect
events that occur or circumstances that exist after the date on which they were
made.

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT C

BASIC INTERCREDITOR TERMS

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT D

SECOND CLOSING CONDITION

1.First Regulatory Approval of a Biologics License Application by the FDA for
the Included Product.

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

ANNEX I

PURCHASER ENTITIES

1.

HealthCare Royalty Partners III, L.P., a Delaware limited partnership

2.

HealthCare Royalty Partners II, L.P., a Delaware limited partnership

3.

HCRP Overflow Fund, L.P., a Delaware limited partnership

4.

MOLAG Healthcare Royalty, LLC, a Delaware limited liability company

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.